                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 1 of 54 Page ID #:263



                                1 COHELAN KHOURY & SINGER
                                2 Michael D. Singer (SBN 115301)
                                  msinger@ckslaw.com                                     June 17, 2019
                                3 Kristina De La Rosa (SBN 279821)
                                4 kdelarosa@ckslaw.com
                                  605 C Street, Suite 200
                                5 San Diego, California 92101
                                6 Telephone: (619) 595-3001/Facsimile: (619) 595-3000
                                7 LAW OFFICES OF SAHAG MAJARIAN II
                                8 Sahag Majarian, II (SBN 146621)
                                  sahagii@aol.com
                                9 18250 Ventura Blvd.
                               10 Tarzana, California 91356
                                  Telephone: (818) 609-0807/Facsimile: (818) 609-0892
                               11
COHELAN KHOURY & SINGER




                               12 Attorneys for Plaintiff Jose Contreras, on behalf of himself
   605 C Street, Suite 200
    San Diego, CA 92101




                                  and other similarly situated and similarly aggrieved employees
                               13
                                                        UNITED STATES DISTRICT COURT
                               14
                                                      CENTRAL DISTRICT OF CALIFORNIA
                               15
                                  JOSE CONTRERAS, on behalf of             CASE NO. 5:19-cv-000641-GW (SHKx)
                               16 himself and other similarly situated
                                                                           CLASS ACTION AND PAGA
                               17 and similarly aggrieved  employees,      REPRESENTATIVE ACTION
                               18                                       FIRST AMENDED COMPLAINT FOR
                                               Plaintiff,               DAMAGES, CIVIL PENALTIES, AND
                               19                                       RESTITUTION
                                         vs.
                               20                                       1. FAILURE TO PAY MINIMUM
                                  AMERICOLD LOGISTICS, LLC, a              AND REGULAR WAGES
                               21 Delaware Limited Liability Company;
                                                                        2. FAILURE TO PAY OVERTIME
                               22 and DOES 1 through 10, inclusive,        WAGES
                               23            Defendants.
                                                                        3. FAILURE TO PROVIDE MEAL
                               24                                          PERIODS

                               25                                       4. FAILURE TO PROVIDE REST
                                                                           PERIODS
                               26
                                                                        5. FAILURE TO PROVIDE
                               27                                          ACCURATE ITEMIZED WAGE
                                                                           STATEMENTS
                               28


                                    CLASS AND PAGA ACTION COMPLAINT              CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 2 of 54 Page ID #:264



                                1                                       6. FAILURE TO PAY WAGES
                                2                                          TIMELY TO TERMINATED
                                                                           EMPLOYEES
                                3
                                                                        7. UCL CLAIM
                                4                                       8. CIVIL PENALTIES UNDER THE
                                5                                          PAGA FOR FAILURE TO PAY
                                                                           MINIMUM WAGES AND/OR
                                6
                                                                           OVERTIME WAGES
                                7                                       9. CIVIL PENALTIES UNDER THE
                                8                                          PAGA FOR UNLAWFUL
                                                                           DEDUCTION OF WAGES
                                9
                                                                        10. CIVIL PENALTIES UNDER THE
                               10                                           PAGA FOR FAILURE TO
                               11                                           PROVIDE MEAL PERIODS
COHELAN KHOURY & SINGER




                               12                                       11. CIVIL PENALTIES UNDER THE
   605 C Street, Suite 200




                                                                            PAGA FOR FAILURE TO
    San Diego, CA 92101




                               13                                           PROVIDE ACCURATE ITEMIZED
                               14                                           WAGE STATEMENTS
                                                                        12. CIVIL PENALTIES UNDER THE
                               15
                                                                            PAGA FOR FAILURE TO TIMELY
                               16                                           PAY ALL WAGES DUE UPON
                                                                            TERMINATION OF
                               17
                                                                            EMPLOYMENT
                               18                                       13. CIVIL PENALTIES UNDER THE
                               19                                           PAGA FOR FAILURE TO
                                                                            PROVIDE WRITTEN NOTICE
                               20
                                                                            PURSUANT TO LABOR CODE
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28


                                    CLASS AND PAGA ACTION COMPLAINT              CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 3 of 54 Page ID #:265



                                1         Plaintiff JOSE CONTRERAS ³Plaintiff´  individually, on behalf of other
                                2 similarly situated and similarly aggrieved employees hereby alleges as follows:
                                3                                               I.
                                4                                     INTRODUCTION
                                5         1.     Plaintiff brings this proposed class action against his former employer
                                6 and Defendant AMERICOLD LOGISTICS, LLC, a Delaware Limited Liability
                                7 Company, and DOES 1-1 FROOHFWLYHO\ UHIHUUHG WR DV ³'HIHQGDQWV´ for multiple
                                8 wage and hour violations under the California Labor Code to recover unpaid
                                9 minimum, regular, and overtime wages. Specifically, during all or a significant part
                               10 RIWKHDSSOLFDEOHOLPLWDWLRQVSHULRGRUSURSRVHG³FODVVSHULRG´ ZKLFKLVGHILQHGDW
                               11 any time from four years prior to the commencement of this action until the
COHELAN KHOURY & SINGER




                               12 commencement of trial in the matter), Plaintiff alleges Defendants did not pay him
   605 C Street, Suite 200
    San Diego, CA 92101




                               13 or other hourly non-exempt employees properly-calculated overtime wages because
                               14 non-discretionary incentive pay and/or bonuses were not figured into their regular
                               15 rate of pay for purposes of payment of overtime compensation. Defendants also
                               16 failed to properly pay all wages as a result of an unlawful rounding policy designed
                               17 to only benefit Defendants and deprive employees of wages for all hours worked.
                               18 Plaintiff additionally seeks to recover damages and penalties for Defendants
                               19 unlawful deduction of wages, and seeks to recover compensation for missed
                               20 statutory meal periods.
                               21         2.     Plaintiff brings this lawsuit as a PAGA Representative Action behalf of
                               22 the state of California, and aggrieved current and former employees. Pursuant to
                               23 Labor Code sections 2698, et seq., Plaintiff seeks to recover civil penalties,
                               24 UHVWLWXWLRQ RI ZDJHV DV FLYLO SHQDOWLHV DQG UHDVRQDEOH DWWRUQH\¶V IHHV DQG FRVWV
                               25 Plaintiff, by operation of law, has standing and capacity to sue as a representative of
                               26 the State of California. Plaintiff mailed written notice of the specific provisions of
                               27 the code that Defendants violated, including the facts and theories to support the
                               28 alleged violations, to the LWDA and to Defendant Americold Logistics, LLC

                                                                   -1-
                                    CLASS AND PAGA ACTION COMPLAINT                       CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 4 of 54 Page ID #:266



                                1 pursuant to Labor Code section 2699.3 on January 11, 2019. A true and correct copy
                                2 of the notice is attached as Exhibit 1 and incorporated by this reference. Defendants
                                3 did not provide notice of cure and the LWDA did not provide notice of investigation
                                4 in the 65 days after the January 11, 2019 mailing of the PAGA notice.
                                5        3.    Pursuant to Cal Labor Code sections 2698, et seq., Plaintiff seeks to
                                6 represent all current and former aggrieved employees who suffered one or more of
                                7 WKHDOOHJHGYLRODWLRQV ³similarly DJJULHYHGHPSOR\HHV´ DVGHVFULEHGKHUHLQGXULQJ
                                8 the applicable limitations period for the time period covered by the PAGA (which is
                                9 defined as any time from one year and 65 days prior to the commencement of this
                               10 action until the commencement of trial in the matter, and includes the time in which
                               11 this case was stayed while pending in the San Bernardino Superior Court Case No.
COHELAN KHOURY & SINGER




                               12 CIV-'6 SXUVXDQW WR WKH &RXUW¶V RUGHU ILOHG RQ 0DUFK    7KH
   605 C Street, Suite 200
    San Diego, CA 92101




                               13 applicable limitations period is referUHGKHUHLQDV³Whe PAGA period.´
                               14                                          II.
                               15                             JURISDICTION AND VENUE
                               16        4.    7KLV&RXUWKDVMXULVGLFWLRQRYHU3ODLQWLII¶VFODLPVSXUVXDQWWRWKH&ODVV
                               17 Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1446, and 1453 because, upon
                               18 information and belief, the overall damages Plaintiff may recover exceeds $5
                               19 million.
                               20        5.    6XSSOHPHQWDO MXULVGLFWLRQ RYHU 3ODLQWLII¶V VWDWH ODZ FODLPV H[LVWV
                               21 pursuant to 28 U.S.C. § 1367.
                               22        6.    The Court has personal jurisdiction over Defendants because
                               23 Defendants presently and at all times relevant to this action have conducted
                               24 substantial and continuous commercial activities including maintaining offices and
                               25 warehouses in California.
                               26        7.    Venue is proper in the Central District of California pursuant to 28
                               27 U.S.C. § 1391 because a substantial part of the events and omissions giving rise to
                               28 this action occurred in this District, this court has personal jurisdiction over the
                                                                         -2-
                                    CLASS AND PAGA ACTION COMPLAINT                   CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 5 of 54 Page ID #:267



                                1 Defendants, and the parties to this action consented to this venue.
                                2                                               III.
                                3                                        THE PARTIES
                                4         8.     Plaintiff JOSE CONTRERAS is former employee of Defendants. At all
                                5 relevant times, he was employed by Defendants as a non-exempt hourly warehouse
                                6 worker in San Bernardino County from approximately September 2013 until his
                                7 discharge in or around April 2018.
                                8         9.     Plaintiff alleges that all other non-exempt hourly employees in the State
                                9 RI&DOLIRUQLDZRUNHGXQGHU'HIHQGDQWV¶SROLFLHVDQGDVDUHVXOWVXIIHUHGWKHVDPH
                               10 violations alleged herein.
                               11         10.    Plaintiff LVDQ³DJJULHYHGHPSOR\HH´EHFDXVHKH was employed by the
COHELAN KHOURY & SINGER




                               12 alleged violators and had one or more of the alleged violations committed against
   605 C Street, Suite 200
    San Diego, CA 92101




                               13 him and, therefore, is properly suited to represent the interests of all other current
                               14 and former employees of Defendants.
                               15         11.    Plaintiff is informed and believes, and based thereon alleges, that
                               16 Defendant Americold Logistics, LLC, a Delaware Limited Liability Company, is a
                               17 provider of temperature-controlled infrastructure, and offers cold storage warehouses
                               18 and other related services to food and beverage retailers and manufacturers.
                               19         12.    Pursuant to California Labor Code section 558.1, Defendants are
                               20 employers of Plaintiff, and/or a person acting on behalf of 3ODLQWLII¶V employer, who
                               21 violated, or caused to be violated, any provision regulating minimum wages or hours
                               22 and days of work in the applicable order of the Industrial Welfare Commission, as
                               23 well as California Labor Code sections 203, 226, 226.7, 1193.6, and 1194.
                               24         13.    At all times relevant Americold Logistics, LLC did, and does, transact
                               25 and conduct business in the state of California, including, but not limited to, within
                               26 the jurisdiction of the Court. At all times relevant, Americold Logistics, LLC was
                               27 3ODLQWLII¶V HPSOR\HU IRU SXUSRVHV RI WKH &DOLIRUQLD ZDJH DQG KRXU ODZV DW LVVXH LQ
                               28 this action.
                                                                              -3-
                                    CLASS AND PAGA ACTION COMPLAINT                         CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 6 of 54 Page ID #:268



                                1        14.    Plaintiff is unaware of the true names, capacities, relationships, and
                                2 extent of participation in the conduct alleged of Defendants sued as DOES 1 through
                                3 10, but is informed and believes, and based on that alleges, that DOE Defendants are
                                4 legally responsible for the wrongful conduct alleged, and sues these Defendants by
                                5 such fictitious names. Plaintiff will amend this complaint when their true names and
                                6 capabilities are ascertained.
                                7        15.    Plaintiff is informed and believes and, based thereon alleges, that each
                                8 Defendant, directly or indirectly, or through agents or other persons, employed
                                9 Plaintiff and other similarly situated and similarly aggrieved employees, and
                               10 exercised control over their wages, hours, and working conditions. Plaintiff is
                               11 informed and believes, and based thereon alleges, that each Defendant acted in all
COHELAN KHOURY & SINGER




                               12 respects pertinent to this action as the agent of the other Defendants, carried out a
   605 C Street, Suite 200
    San Diego, CA 92101




                               13 joint scheme, business plan or policy in all respects pertinent hereto, and the acts of
                               14 each Defendant is legally attributable to the other Defendants.
                               15                                            IV.
                               16                             GENERAL ALLEGATIONS
                               17        16.    At all times during the liability period, Plaintiff and similarly situated
                               18 and similarly aggrieved employees were employed by Defendants and each of them,
                               19 including DOE Defendants, within the state of California.
                               20        17.    At all relevant times, Plaintiff and other similarly situated and similarly
                               21 aggrieved employees of Defendants worked under the same policies, practices, and
                               22 procedures relating to their employment, including those governing wage
                               23 statements, recordkeeping, payment of wages, and provision of meal periods
                               24 applLFDEOHWR'HIHQGDQWV¶IDFLOLWLHV
                               25        18.    During the Class Period, Defendants maintained common policies and
                               26 practices of failing to pay all required wages for all hours worked.
                               27        19.    The California Labor Code and applicable IWC Wage Order and
                               28 portions of the California Code of Regulations provide that all persons employed in
                                                                           -4-
                                    CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 7 of 54 Page ID #:269



                                1 the State of California shall be (1) presumed to be an hourly or non-exempt
                                2 HPSOR\HH   WKDW DOO ³KRXUV ZRUNHG´ DQG VXEMHFW WR WKH FRQWURO RI WKH HPSOR\HU
                                3 whether exercised or not, are to be paid at least the minimum wage as determined by
                                4 the State of California, and for overtime wages at either 1.5x the regular rate of pay
                                5 or 2.0x the regular rate of pay ZKHQ³KRXUVZRUNHG´H[FHHGVKRXUVLQDVLQJOHGD\
                                6 or shift, or over 40 hours in a 168-total hour work. Labor Code sections 1194, et seq.
                                7 provide that notwithstanding any agreement to work for a lesser wage, an employee
                                8 receiving less than the legal overtime or minimum wage compensation is entitled to
                                9 recover in a civil action the unpaid balance of their owed compensation, including
                               10 LQWHUHVWWKHUHRQUHDVRQDEOHDWWRUQH\V¶IHHVDQGFRVWVRIVXLW
                               11         20.    Plaintiff and all similarly situated and similarly aggrieved employees
COHELAN KHOURY & SINGER




                               12 are covered under one or more IWC Wage Orders ³:DJH2UGHUV´ DQG/DERU&RGH
   605 C Street, Suite 200
    San Diego, CA 92101




                               13 section 510, and/or other applicable wage orders, regulations and statutes, and each
                               14 similarly situated and similarly aggrieved employees were not subject to an
                               15 exemption for executive, administrative, professional employees, or any other
                               16 exemption, which imposed an obligation on the part of the Defendants to pay
                               17 Plaintiff and similarly situated and similarly aggrieved employees lawful minimum
                               18 and overtime compensation, as well as to provide statutory meal periods.
                               19         21.    Plaintiff and each similarly situated and similarly aggrieved employee
                               20 worked in excess of the maximum regular rate hours set by the IWC in the above
                               21 Wage Orders, regulations, or statutes, and are therefore entitled to appropriate
                               22 overtime compensation at time and a half (1½) rate of their regular pay, and when
                               23 applicable, double-time rates as set forth by the above Wage Orders, regulations,
                               24 and/or statutes.
                               25         22.    Plaintiff and similarly situated and similarly aggrieved employees
                               26 regularly worked overtime hours exceeding 8 hours per day, but were not paid at the
                               27 correct overtime rate of pay because non-discretionary incentive pay and/or bonuses
                               28 were not included in their regular rate of pay, as required by Labor Code sections
                                                                             -5-
                                    CLASS AND PAGA ACTION COMPLAINT                        CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 8 of 54 Page ID #:270



                                1 510 and 1194, and section 3 of the applicable IWC wage order. Plaintiff and other
                                2 similarly situated and similarly aggrieved employees earned incentive pay in the
                                3 same workweek and/or pay period in which they worked overtime. The additional
                                4 compensation was not included LQWKHHPSOR\HHV¶UHJXODUUDWHRISD\IRUSXUSRVHVRI
                                5 calculating the proper overtime payment. As a result, Defendants failed to pay all
                                6 overtime wages to Plaintiff and to similarly situated and similarly aggrieved
                                7 employees.
                                8        23.    During the Class Period, Defendants maintained a common policy and
                                9 practice of unlawfully rounding hours worked which resulted in the failure to pay for
                               10 all hours worked as required by law to similarly situated and similarly aggrieved
                               11 employees. The rounding policy was not neutral on its face, nor in application.
COHELAN KHOURY & SINGER




                               12 Rather, Defendants¶ rounding policy operated unilaterally to the benefit of
   605 C Street, Suite 200
    San Diego, CA 92101




                               13 Defendants and to detriment of Plaintiff and other similarly situated and similarly
                               14 aggrieved employees. Plaintiff was earning an hourly rate of compensation of
                               15 $18.40 per hour at the time of his termination. On average, Defendants deducted 12
                               16 minutes per pay period to Plaintiff, resulting in a loss of more than $3 per pay period
                               17 for easily measurable time that should have been paid. Other similarly situated and
                               18 similarly aggrieved employees over time lost more hours worked than gained due to
                               19 the unlawful rounding policy.
                               20        24.    Upon information and belief, Plaintiff and other similarly situated and
                               21 similarly aggrieved employees worked in non-exempt, hourly positions, and during
                               22 the relevant time period, each was subject to the Defendants¶ rounding policy that
                               23 resulted in underpayment of all minimum, regular, and overtime wages owed.
                               24        25.    'HIHQGDQWV¶ rounding policy also resulted in the failure to pay all
                               25 required overtime wages when the rounding deducted from shifts worked in excess
                               26 of 8 hours in one day, or 40 hours in one work week, and when the rounding
                               27 deducted from shifts which otherwise would have exceeded 8 hours in length or
                               28 totaled 40 hours in one workweek.
                                                                          -6-
                                    CLASS AND PAGA ACTION COMPLAINT                    CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 9 of 54 Page ID #:271



                                1        26.    During the Class Period, Defendants failed to provide rest and meal
                                2 period as required by law to Plaintiff and similarly situated and similarly aggrieved
                                3 employees. At all relevant times, Defendants maintained a break policy that stated:
                                4 ³$VVRFLDWHVZLOO be provided a fifteen (15)-minute rest break for each four (4) hours
                                5 RI  VFKHGXOHG ZRUN«$ WKLUW\  -minute unpaid meal break will be granted to
                                6 associates scheduled to work at least (6) hours in the day. Associate working over
                                7 ten (10) hours per day wilOEHJLYHQDQDGGLWLRQDOILIWHHQPLQXWHUHVWEUHDN´
                                8        27.    Defendants¶ break policy failed to provide adequate rest and meal
                                9 periods because it provided rest and meal periods based on scheduled hours of work
                               10 instead of actual hours worked.
                               11        28.    Defendants did not maintain a compliant meal period policy applicable
COHELAN KHOURY & SINGER




                               12 to Plaintiff and other similarly situated and similarly aggrieved employees, nor did
   605 C Street, Suite 200
    San Diego, CA 92101




                               13 they inform their employees, including Plaintiff, that they were permitted to take
                               14 meal periods as provided under the California Labor Code.
                               15        29.    During the Class Period, Plaintiff and other similarly situated and
                               16 similarly aggrieved employees were regularly prevented from taking timely
                               17 compliant meal periods of at least thirty minutes and/or were not permitted to take a
                               18 meal period prior to the end of the fifth hour of work. Accordingly, Defendants
                               19 failed to provide Plaintiff and other similarly situated and similarly aggrieved
                               20 employees an opportunity to take 30-minute, uninterrupted off-duty meal periods for
                               21 days in which they worked more than 5 hours. Plaintiff and other similarly situated
                               22 and similarly aggrieved employees were also not provided an opportunity to take a
                               23 second meal period when they worked shifts greater than 10 hours.
                               24        30.    During the Class Period, the Defendants, and each of them, required
                               25 Plaintiff and similarly situated and similarly aggrieved employees to work without
                               26 taking statutory meal periods and failed to pay similarly situated and similarly
                               27 aggrieved employees DQKRXU¶VSD\LQOLHXWKHUHRI
                               28        31.    During the Class Period, Defendants did not maintain a compliant rest
                                                                          -7-
                                    CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 10 of 54 Page ID #:272



                                 1 period policy applicable to Plaintiff and other similarly situated and similarly
                                 2 aggrieved employees, nor did they properly inform their employees, including
                                 3 Plaintiff, that they were permitted to take rest periods as provided under the
                                 4 California Labor Code.
                                 5        32.   Defendants did not provide rest periods for every four hours or major
                                 6 fraction thereof worked as required by law. For example, an employee working 3.5 -
                                 7 4 hours of work, regardless of the scheduled length, should have been provided a
                                 8 rest period. Under Defendants¶ policy and on information in practice, and belief,
                                 9 'HIHQGDQWV¶IDLOHGWRGRVR6LPLODUO\DQHPSOR\HHZRUNLQJEHWZHHQKRXUVDQG
                                10 hours should have been provided an additional 10-minute off-duty rest period. Under
                                11 Defendants¶ policy and on information and belief in practice, Defendants failed to do
COHELAN KHOURY & SINGER




                                12 so. An employee working more than 10 hours in a workweek should have been
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 provided at least 3 ten-minute breaks. The amount of breaks is based on actual hours
                                14 worked and not based on the initially scheduled hours.
                                15        33.   During the Class Period, the Defendants, and each of them, required
                                16 Plaintiff and similarly situated and similarly aggrieved employees to work without
                                17 taking statutory rest periods and failed to pay similarly situated and similarly
                                18 aggrieved employees DQKRXU¶VSD\LQOLHXWKHUHRI
                                19        34.   As a result of the failures to pay all minimum, regular, and overtime
                                20 wages, as described herein, Defendants further failed to pay Plaintiff and all other
                                21 similarly situated and similarly aggrieved employees timely during employment as
                                22 required by Cal. Labor Code section 204.
                                23        35.   During the applicable limitations period, the Defendants, by virtue of
                                24 centralized and uniform pay policies, failed to provide accurate, itemized wage
                                25 statements to Plaintiff, and similarly situated and similarly aggrieved employees, as
                                26 required by Labor Code section 226. The wage statements did not accurately state
                                27 the number of hours worked due to the deduction of hours worked on account of
                                28 rounding. Wage statements did not accurately list all rates of pay and all applicable
                                                                          -8-
                                     CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 11 of 54 Page ID #:273



                                 1 hours worked at each rate, nor did they include the accurate amount of net and gross
                                 2 wages actually earned.
                                 3        36.   Plaintiff¶V employment ended in or around April 2018. At the time of
                                 4 his separation from employment, he was owed minimum wages, regular wages,
                                 5 overtime wages for all hours worked, including all shifts where the rounding
                                 6 resulted in underpayment of wages during the relevant time period, and meal period
                                 7 and rest period premium wages. Similarly, Defendants failed to pay all wages and
                                 8 premiums owed Plaintiff, and other similarly situated and similarly aggrieved
                                 9 employees terminated employees, as required by Labor Code section 203.
                                10        37.   During the Class Period, the Defendants failed to pay all wages owed to
                                11 terminated similarly situated and similarly aggrieved employees. As a result,
COHELAN KHOURY & SINGER




                                12 Plaintiff and other similarly situated and similarly aggrieved employees are owed
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 waiting time penalties.
                                14        38.   Defendants have engaged in unfair business practices in California and
                                15 willingly and knowingly have practiced, employed, and utilized the employment
                                16 patterns and practices alleged in this complaint in violation of Business &
                                17 Professions Code sections 17200, et seq in an attempt to improperly lower the costs
                                18 of doing business to gain an unfair economic advantage.
                                19                                           V.
                                20                           CLASS ACTION ALLEGATIONS
                                21        39.   Plaintiff brings this action on behalf of himself and all others similarly
                                22 situated as a class action pursuant to Federal Rules of Civil Procedure, Rule 23. The
                                23 members of the Plaintiff Class are defined as follows:
                                24            All individuals employed by Defendants in the State of
                                              California as hourly non-exempt employees at any time four
                                25            years prior to February 22, 2019 until the time of trial in this
                                26            action (WKH³&ODVV´RU³3ODLQWLII&ODVV´ 
                                27        40.   Further, Plaintiff brings this action on behalf of himself and all other
                                28 similarly situated persons in a Subclass of the Plaintiff Class, which is defined as
                                                                          -9-
                                     CLASS AND PAGA ACTION COMPLAINT                   CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 12 of 54 Page ID #:274



                                 1 follows:
                                                3ODLQWLII6XEFODVV2QH ³Rounding 6XEFODVV´ : All members of
                                 2
                                                the Plaintiff Class who, within the applicable limitations period,
                                 3              were VXEMHFWWR'HIHQGDQWV¶SROLF\RIURXQGLQJKRXUVZRUNHG
                                 4        41.   Further, Plaintiff brings this action on behalf of himself and all other
                                 5 similarly situated persons in a Subclass of the Plaintiff Class, which is defined as
                                 6 follows:
                                                Plaintiff Subclass Two ³5HJXODU 5DWH RI 3D\ 6XEFODVV´ : All
                                 7
                                                members of the Plaintiff Class of Defendant in the State of
                                 8              California who, within the applicable limitations period, were
                                 9              subject to a policy of not including non-discretionary incentive
                                                pay and/or bonus compensation in the regular rate of pay for
                                10              purposes of calculating overtime premium pay.
                                11        42.   Further, Plaintiff brings this action on behalf of himself and all other
COHELAN KHOURY & SINGER




                                12 similarly situated persons in a Subclass of the Plaintiff Class, which is defined as
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 follows:
                                14              Plaintiff Subclass Three ³)LUVW 0HDO 3HULRG 6XEFODVV´ : All
                                                members of the Plaintiff Class who, within the applicable
                                15              limitations period, worked a shift of five hours or more and
                                16              were subject to a policy not to provide a compliant 30-minute
                                                PHDOSHULRGRURQHKRXURISD\DWWKHHPSOR\HH¶VUHJXODUUDWHRI
                                17              pay in lieu thereof.
                                18        43.   Further, Plaintiff brings this action on behalf of himself and all other
                                19 similarly situated persons in a Subclass of the Plaintiff Class, which is defined as
                                20 follows:
                                21              Plaintiff Subclass Four ³6HFRQG 0HDO 3HULRG 6XEFODVV´ : All
                                                members of the Plaintiff Class who, within the applicable
                                22              limitations period, worked a shift of ten hours or more and were
                                23              subject to a policy not to provide a compliant second 30-minute
                                                PHDOSHULRGRURQHKRXURISD\DWWKHHPSOR\HH¶VUHJXODUUDWHRI
                                24              pay in lieu thereof.
                                25        44.   Further, Plaintiff brings this action on behalf of himself and all other
                                26 similarly situated persons in a Subclass of the Plaintiff Class, which is defined as
                                27 follows:
                                28
                                                                          - 10 -
                                     CLASS AND PAGA ACTION COMPLAINT                   CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 13 of 54 Page ID #:275



                                 1               Plaintiff Subclass Five ³5HVW 3HULRG6XEFODVV´ : All members
                                 2               of the Plaintiff Class who, within the applicable limitations
                                                 period, worked a shift of three and a half hours or more and
                                 3               were subject to a policy not to provide a compliant rest period
                                 4               of at least 10 minutes for every four hours worked or major
                                                 IUDFWLRQ WKHUHRI RU RQH KRXU RI SD\ DW WKH HPSOR\HH¶V UHJXODU
                                 5               rate of pay in lieu thereof.
                                 6        45.    Further, Plaintiff brings this action on behalf of himself and all other
                                 7 similarly situated persons in a Subclass of the Plaintiff Class, which is defined as
                                 8 follows:
                                 9               Plaintiff Subclass Six ³:DJH 6WDWHPHQW 6XEFODVV´ : All
                                10               members of the Plaintiff Class who, within the applicable
                                                 limitations period, were not provided accurate itemized wage
                                11               statements.
COHELAN KHOURY & SINGER




                                12        46.    Further, Plaintiff brings this action on behalf of himself and all other
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 similarly situated persons in a Subclass of the Plaintiff Class, which is defined as
                                14 follows:
                                15               Plaintiff Subclass Seven ³:DLWLQJ 7LPH 6XEFODVV´ : All
                                                 members of the Plaintiff Class who, within the applicable
                                16               limitations period, either voluntarily or involuntarily separated
                                17               IURP WKHLU HPSOR\PHQW DQG ZHUH VXEMHFW WR WKH 'HIHQGDQWV¶
                                                 policy and/or practice of failing to timely pay wages upon
                                18               termination.
                                19        47.    Plaintiff brings this action on behalf of himself and all other similarly
                                20 situated persons in a Subclass of the Plaintiff Class, which is defined as follows:
                                21               Plaintiff Subclass Eight ³7KH8&/6XEFODVV´  All members of
                                22               the Plaintiff Class, within the applicable limitations period, who
                                                 are owed restitution as a result of Defendants, whose business
                                23               acts and practices to the extent such acts and practices are found
                                24               to be unlawful, deceptive and/or unfair.

                                25        48.    Plaintiff reserves the right under Federal Rules of Civil Procedure,
                                26 Rules 23(c)(4) and (5) and other applicable law to amend or modify the class
                                27 definition with respect to issues or in any other ways. Plaintiff is the Named
                                28 Representative and is a member of the Plaintiff Class. Plaintiff seeks class-wide
                                                                             - 11 -
                                     CLASS AND PAGA ACTION COMPLAINT                        CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 14 of 54 Page ID #:276



                                 1 recovery based on the allegations set forth in this complaint. The Court can define
                                 2 the Plaintiff Class and create additional subclasses as may be necessary or desirable
                                 3 to adjudicate common issues and claims of the Plaintiff Class Members if, based on
                                 4 discovery of additional facts, the need arises.
                                 5        49.    As set forth in the Prayer, below, Plaintiff will move the Court to try the
                                 6 UCL Subclass Claims before the Court in Equity before trying the legal claims to a
                                 7 trier of fact in this action. See, Hoopes v. Dolan, 168 Cal.App.4th 146, 156-157
                                 8 (2008); Pellegrino v. Robert Half Intern., Inc., 181 Cal.App.4th 713 (2010)
                                 9 >³>%@HWWHUSUDFWLFH´LVIRU³WKHWULDOFRXUW>WR@GHWHUPLQHWKHHTXLWDEOHLVVXHVEHIRUH
                                10 VXEPLWWLQJ WKH OHJDO RQHV WR WKH MXU\´@ 6DPH Hodge v. Superior Court, 145
                                11 Cal.App.4th 278, 284 (2006) and Nwosu v. Uba, 122 Cal.App.4th 1229, 1238, 1244
COHELAN KHOURY & SINGER




                                12 (2004).
   605 C Street, Suite 200
    San Diego, CA 92101




                                13        50.    This action has been brought and may be maintained as a class action
                                14 pursuant to Federal Rules of Civil Procedure, Rule 23 because there is a well-
                                15 defined community of interest in the litigation and the proposed Plaintiff Class is
                                16 easily ascertainable through the records Defendants are required to keep.
                                17        51.    Numerosity. The members of the Plaintiff Class are so numerous that
                                18 individual joinder of all of them as Plaintiff is impracticable. While the exact
                                19 number of the Class Members is unknown to Plaintiff at this time, Plaintiff is
                                20 informed and believes and thereon alleges that there are more than 100 Class
                                21 Members.
                                22        52.    Commonality. Common questions of law and fact exist as to all Class
                                23 Members and predominate over any questions that affect only individual members
                                24 of the Plaintiff Class. These common questions include, but are not limited to:
                                25               a.    Did Defendants violate Labor Code sections 510 or 1194 by
                                26                     failing to pay minimum, regular, and/or overtime wages for all
                                27                     KRXUVZRUNHGLQFOXGLQJWLPHVXEMHFWWR'HIHQGDQWV¶FRQWURO"
                                28               b.    Did Defendants fail to pay all wages by failing to pay all
                                                                           - 12 -
                                     CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 15 of 54 Page ID #:277



                                 1                   overtime wages as a result of failing to properly calculate the
                                 2                   regular rate of pay?
                                 3             c.    Did Defendants violate Labor Code sections 201 and/or 202 by
                                 4                   not paying Class Members who are no longer employed by
                                 5                   Defendants all earned wages, including straight-time wages and
                                 6                   overtime wages, upon their termination of employment? If so,
                                 7                   ZHUHVXFKYLRODWLRQV³ZLOOIXO´within the meaning of Labor Code
                                 8                   section 203?
                                 9             d.    Whether Defendants violated Labor Code sections 512 and 226.7
                                10                   by failing to provide compliant first and second meal periods, or
                                11                   pay one hour of pay in lieu thereof for each missed, untimely, or
COHELAN KHOURY & SINGER




                                12                   interrupted meal period?
   605 C Street, Suite 200
    San Diego, CA 92101




                                13             e.    Whether Defendants violated Labor Code section 226.7 and
                                14                   section 11 of the applicable IWC Wage Order regarding meal
                                15                   periods?
                                16             f.    Whether Defendants violated Labor Code section 226.7 by
                                17                   failing to provide compliant rest periods, or pay one hour of pay
                                18                   in lieu thereof for each missed, untimely, or interrupted rest
                                19                   period?
                                20             g.    Whether Defendants violated Labor Code section 226.7 and
                                21                   section 11 of the applicable IWC Wage Order regarding rest
                                22                   periods?
                                23             h.    Whether Defendants engaged in business acts or practices which
                                24                   YLRODWH &DOLIRUQLD¶V 8QIDLU &RPSHWLWLRQ /DZ ³8&/´  DV LW
                                25                   relates to their policies and practices as to wages and pay?
                                26             i.    What are the effects and the extent of any injuries sustained by
                                27                   the Plaintiff Class and Plaintiff Subclass Members and
                                28                   appropriate type and/or measure of damages?
                                                                        - 13 -
                                     CLASS AND PAGA ACTION COMPLAINT                  CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 16 of 54 Page ID #:278



                                 1               j.     What is the appropriateness and nature of relief to each Plaintiff
                                 2                      Class and Subclass Member?
                                 3               k.     What is the extent of liability of each Defendant, including DOE
                                 4                      defendants, to each Plaintiff Class and Subclass Member?
                                 5         53.   Typicality. 3ODLQWLII¶V claims are typical of the claims of the other
                                 6 members of the Plaintiff Class. Plaintiff and other members of the Plaintiff Class
                                 7 were subject to the same policies and practices of Defendants resulting in
                                 8 underpayment for straight-time and overtime hours and the failure to pay all wages.
                                 9 Defendants failed to provide accurate, itemized wage statements to Plaintiff and
                                10 members of the Plaintiff Class. Defendants did not provide for compliant meal
                                11 periods or pay premiums in lieu thereof. Defendants also failed to pay all wages
COHELAN KHOURY & SINGER




                                12 owed to Plaintiff and Plaintiff Class Members upon termination of employment.
   605 C Street, Suite 200
    San Diego, CA 92101




                                13         54.   Adequacy. Plaintiff will adequately and fairly protect the interests of
                                14 the members of the Plaintiff Class. Plaintiff has no interest adverse to the interests of
                                15 absent Class Members. Plaintiff is represented by attorneys who have substantial
                                16 class action experience in wage-and-hour and class action law.
                                17         55.   Superiority. A class action is superior to other available means for fair
                                18 and efficient adjudication of the claims of the Plaintiff Class and would be beneficial
                                19 for the parties and the Court. Class action treatment will allow a large number of
                                20 similarly situated persons to prosecute their common claims in a single forum,
                                21 simultaneously, efficiently, and without the unnecessary duplication of effort and
                                22 expense that numerous individual actions would require. The damages suffered by
                                23 each Class Member are relatively small in the sense pertinent to class action
                                24 analysis, and the expense and burden of individual litigation would make it
                                25 extremely difficult or impossible for the individual Class Members to seek and
                                26 obtain individual relief. A class action will serve an important public interest by
                                27 permitting such individuals to effectively pursue recovery of the sums owed to them.
                                28 Further, class litigation prevents the potential for inconsistent or contradictory
                                                                            - 14 -
                                     CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 17 of 54 Page ID #:279



                                 1 judgments raised by individual litigation.
                                 2                                           VI.
                                 3                                CAUSES OF ACTION
                                 4                          FIRST CAUSE OF ACTION
                                 5 FAILURE TO PAY MINIMUM AND REGULAR WAGES FOR ALL HOURS
                                                                     WORKED
                                 6                 (Labor Code §§ 204, 1194, 1194.2, and 1197)
                                 7  (On Behalf of Plaintiff and the Rounding Subclass Against Each Defendant)
                                 8        56.    Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                 9 forth in full herein.
                                10        57.    Labor Code section 1197 states: ³7KH PLQimum wage for employees
                                11 fixed by the commission is the minimum wage to be paid to employees, and the
COHELAN KHOURY & SINGER




                                12 SD\PHQWRIDOHVVZDJHWKDQPLQLPXPZDJHVRIL[HGLVXQODZIXO´
   605 C Street, Suite 200
    San Diego, CA 92101




                                13        58.    Labor Code section 1198 states: ³7KHPD[LPXPKRXUVRIZRUNDQGWKH
                                14 standard conditions of labor fixed by the commission shall be the maximum hours of
                                15 work and the standard conditions of labor for employees. The employment of any
                                16 employee for longer hours than those fixed by the order or under conditions of labor
                                17 prohibited by the order is unlawfXO´
                                18        59.    /DERU&RGHVHFWLRQVWDWHV³,WVKDOOEHXQODZIXOIRUDQ\HPSOR\HU
                                19 to collect or receive from an employee any part of wages theretofore paid by said
                                20 HPSOR\HUWRVDLGHPSOR\HH´
                                21        60.    /DERU&RGHVHFWLRQVWDWHV³:KHUHDQ\VWDWXWHRUFRQWUDFWUHTXLUHV
                                22 an employer to maintain the designated wage scale, it shall be unlawful to secretly
                                23 pay a lower wage while purporting to pay the wage designated by statute or by
                                24 FRQWUDFW´
                                25        61.    Section 4 of the applicable IWC Wage Order provides that an employer
                                26 may not pay employees less than the applicable minimum wage for all hours
                                27 worked.
                                28        62.    Labor Code section 1194 states: ³1RWZLWKVWDQGLQJ DQ\ DJUHHPHQW WR
                                                                           - 15 -
                                     CLASS AND PAGA ACTION COMPLAINT                   CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 18 of 54 Page ID #:280



                                 1 work for a lesser wage, any employee receiving less than the legal minimum wage or
                                 2 the legal overtime compensation applicable to the employee is entitled to recover in
                                 3 a civil action the unpaid balance of the full amount of his minimum wage or
                                 4 RYHUWLPH FRPSHQVDWLRQ LQFOXGLQJ LQWHUHVW WKHUHRQ UHDVRQDEOH DWWRUQH\¶V IHHV DQG
                                 5 FRVWVRIVXLW´
                                 6        63.    As set forth herein, Defendants willfully breached their obligation to
                                 7 pay minimum and regular wages to Plaintiff and members of the Rounding Subclass
                                 8 for all hours worked.
                                 9        64.    Plaintiff and members of the Rounding Subclass did not receive proper
                                10 protections and benefits of the laws governing the minimum wages. As set forth
                                11 above, members of the Rounding Subclass were not paid all minimum and regular
COHELAN KHOURY & SINGER




                                12 wages for all hours worked.
   605 C Street, Suite 200
    San Diego, CA 92101




                                13        65.     Furthermore, Plaintiff and other members of the Rounding Subclass
                                14 were not properly paid for all hours worked including, but not limited to, the time
                                15 Plaintiff and members of the Rounding Subclass hours were deducted due to an
                                16 unlawful rounding policy.
                                17        66.    As a result of the unlawful acts of Defendants, Plaintiff and the
                                18 Rounding Subclass he seeks to represent have been deprived of minimum and
                                19 regular wages and/or other compensation in amounts to be determined at trial, and
                                20 are entitled to recovery of such amounts, plus interest thereon, liquidated damages in
                                21 an amount equal to the wages unlawfully unpaid DWWRUQH\V¶ IHHV and costs to the
                                22 fullest extent permitted by law.
                                23        67.    Plaintiff and the members of the Plaintiff Class he seeks to represent
                                24 request relief as described below.
                                25 ///
                                26 ///
                                27 ///
                                28 ///
                                                                            - 16 -
                                     CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 19 of 54 Page ID #:281



                                 1                             SECOND CAUSE OF ACTION
                                 2                     FAILURE TO PAY OVERTIME WAGES
                                                                (Labor Code §§ 510, 1194)
                                 3
                                      (On Behalf of Plaintiff and the Rounding and Regular Rate of Pay Subclasses
                                 4                               Against Each Defendant)
                                 5         68.    Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                 6 forth in full herein.
                                 7         69.    Labor Code section SURYLGHVLQSHUWLQHQWSDUW³(LJKWKRXUV of labor
                                 8 FRQVWLWXWHV D GD\¶V ZRUN $Q\ ZRUN LQ H[FHVV RI  KRXUV LQ RQH ZRUNGD\ DQG DQ\
                                 9 work in excess of 40 hours in any one workweek and the first eight hours worked on
                                10 the seventh day of work in any one workweek shall be compensated at the rate of no
                                11 less than one and one-half times the regular rate of pay for an employee. Any work
COHELAN KHOURY & SINGER




                                12 in excess of 12 hours in one day shall be compensated at the rate of no less than
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 twice the regular rate of pay for an employee. In addition, any work in excess of
                                14 eight hours on any seventh day of a workweek shall be compensated at the rate of no
                                15 OHVVWKDQWZLFHWKHUHJXODUUDWHRISD\RIDQHPSOR\HH´
                                16         70.    Labor Code section 1198 states: ³7KHPD[LPXPKRXUVRIZRUNDQGWKH
                                17 standard conditions of labor fixed by the commission shall be the maximum hours of
                                18 work and the standard conditions of labor for employees. The employment of any
                                19 employee for longer hours than those fixed by the order or under conditions of labor
                                20 SURKLELWHGE\WKHRUGHULVXQODZIXO´
                                21         71.    Section 3 of the applicable IWC Wage Order provides that an employer
                                22 may not pay non-exempt employees less than the applicable overtime rate for all
                                23 overtime hours worked.
                                24         72.    As set forth herein, Defendants willfully breached their obligations to
                                25 pay overtime wages, violating the provisions of Labor Code sections 510 and 1194,
                                26 and the applicable Wage Order.
                                27         73.    7KURXJK 'HIHQGDQWV¶ FRQGXFW GXULQJ WKH DSSOLFDEOH VWDWXWRU\ SHULRG
                                28 including, but not limited to, the conduct alleged herein, including that alleged on
                                                                              - 17 -
                                     CLASS AND PAGA ACTION COMPLAINT                        CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 20 of 54 Page ID #:282



                                 1 information and belief, Defendants failed to pay Plaintiff and Plaintiff Class
                                 2 Members all overtime wages for all overtime worked based on the unlawful
                                 3 rounding policy and incorrect regular rate of pay calculations all in violation of
                                 4 Labor Code sections 510, 1198, and the applicable Wage Order.
                                 5         74.   As a result of the unlawful acts of Defendants, Plaintiff and the Plaintiff
                                 6 Class and the Rounding and Regular Rate of Pay Subclasses he seeks to represent
                                 7 have been deprived of overtime wages and/or other compensation in amounts to be
                                 8 determined at trial, and are entitled to recovery of such amounts, plus interest
                                 9 WKHUHRQDWWRUQH\V¶IHHVDQGFRVWV
                                10         75.   Plaintiff and the members of the Plaintiff Class he seeks to represent
                                11 request relief as described below.
COHELAN KHOURY & SINGER




                                12                             THIRD CAUSE OF ACTION
   605 C Street, Suite 200
    San Diego, CA 92101




                                13     FAILURE TO PROVIDE MEAL PERIODS OR PAY IN LIEU THEREOF
                                                               (Labor Code §§ 226.7, 512)
                                14      (On Behalf of Plaintiff and the First and Second Meal Period Subclasses
                                15                              Against Each Defendant)
                                16         76.   Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                17 forth in full herein.
                                18         77.   At all relevant times, Plaintiff and all other members of the Plaintiff
                                19 Class were employees of Defendants covered by Labor Code sections 226.7 and
                                20 512, and the applicable Wage Order.
                                21         78.   Labor Code section 226.7 provides as follows:
                                22               (b) An employer shall not require any employee to work during
                                                 any meal or rest« period mandated SXUVXDQW WR« an
                                23               applicable« order of the Industrial Welfare Commission.
                                24               (c) If an employee fails to provide an employee a meal period
                                25               or rest period in accordance with an applicable order of the
                                                 Industrial Welfare Commission, the employer shall pay the
                                26               HPSOR\HHRQHDGGLWLRQDOKRXURISD\DWWKHHPSOR\HH¶VUHJXODU
                                27               rate of compensation for each work day that the meal period or
                                                 rest period is not provided.
                                28
                                                                           - 18 -
                                     CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 21 of 54 Page ID #:283



                                 1        79.    Labor Code section 512(a) provides as follows:
                                                 An employer may not employ an employee for a work period of
                                 2
                                                 more than five hours per day without providing the employee
                                 3               with a meal period of not less than 30 minutes, except that if the
                                                 total work period per day of the employee is no more than six
                                 4
                                                 hours, the meal period may be waived by mutual consent of both
                                 5               the employer and employee. An employer may not employ an
                                 6               employee for a work period of more than 10 hours per day
                                                 without providing the employee with a second meal period of not
                                 7               less than 30 minutes, except that if the total hours worked in no
                                 8               more than 12 hours, the second meal period may be waived by
                                                 mutual consent of the employer and the employee only if the
                                 9               first meal period was not waived.
                                10        80.    Labor Code section 1198 states: ³7KHPD[LPXPhours of work and the
                                11 standard conditions of labor fixed by the commission shall be the maximum hours of
COHELAN KHOURY & SINGER




                                12 work and the standard conditions of labor for employees. The employment of any
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 employee for longer hours than those fixed by the order or under conditions of labor
                                14 SURKLELWHG E\ WKH RUGHU LV XQODZIXO´ Section 11(A) of the applicable Wage Order
                                15 SURYLGHVLQSHUWLQHQWSDUW³1RHPSOR\HUVKDOOHPSOR\DQ\SHUVRQIRUDZRUNSHULRG
                                16 RIPRUHWKDQILYH  KRXUVZLWKRXWDPHDOSHULRGRIQRWOHVVWKDQPLQXWHV«´
                                17        81.    Section 11(B) of the applicable Wage Order provides, in pertinent part:
                                18 ³$QHPSOR\HUPD\QRWDQHPSOR\HHIRUDZRUNSHULRGRIPRUHWKDQWHQ  KRXUV
                                19 per day without providing the employee with a second meal period of not less than
                                20 PLQXWHV«´
                                21        82.    Defendants failed to provide members of the First and Second Meal
                                22 Period Subclasses with compliant meal periods as provided in Labor Code sections
                                23 DQGDQGIDLOHGWRSD\WKHPWKHDGGLWLRQDOSD\DWWKHHPSOR\HH¶VUHJXODU
                                24 rate of compensation for each work day in lieu of providing off-duty meal period(s).
                                25 'HIHQGDQWV¶SROLFLHVDUHQRQ-compliant because, among other reasons, they failed to
                                26 provide employees to timely first and second meal period as required by law,
                                27 including by failing to provide meal periods after the fifth hour of work, and failing
                                28 to provide second meal periods when working shifts longer than ten hours.
                                                                           - 19 -
                                     CLASS AND PAGA ACTION COMPLAINT                    CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 22 of 54 Page ID #:284



                                 1 'HIHQGDQWV¶ SROLFLHs further failed to provide for premium wages in lieu of lawful
                                 2 meal periods.
                                 3         83.    $V D UHVXOW RI 'HIHQGDQWV¶ IDLOXUH WR FRmply with their obligations
                                 4 under Labor Code sections 226.7 and 512, and the applicable Wage Order, Plaintiff
                                 5 and the other members of the First and Second Meal Period Subclasses have
                                 6 suffered damages in an amount, subject to proof, to the extent they were not paid
                                 7 DGGLWLRQDOSD\RZHGIRUWKH'HIHQGDQWV¶IDLOXUHWRSURYLGHPHDOSHULRGVDVUHTXLUHG
                                 8 by the law.
                                 9         84.    At all times, Defendants engaged Plaintiff without having any policy to
                                10 provide compliant first or second meal periods in the manner required by law, nor
                                11 did the Defendants provide one hour of pay in lieu of non-compliant meal periods.
COHELAN KHOURY & SINGER




                                12 Further, to the extent any breaks were provided, they were late, less than 30 minutes
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 and/or Plaintiff was VXEMHFWWR'HIHQGDQWV¶FRQWURODQGEHLQJFDOOHGXSRQWRUHWXUQ to
                                14 duty, and thus not relieved of all duty for a full uninterrupted 30-minute time period.
                                15         85.    Plaintiff and the Plaintiff Class and First and Second Meal Period
                                16 Subclasses he seeks to represent are entitled to recover the full amount of their
                                17 unpaid additionDO SD\ IRU 'HIHQGDQWV¶ IDLOXUH WR SURYLGH VWDWXWRU\ PHDO SHULRGV DV
                                18 required by law. Pursuant to Labor Code section 218.6, Plaintiff and other members
                                19 of the First and Second Meal Period Subclasses are entitled to recover prejudgment
                                20 interest on the amount of the additional pay owed.
                                21         86.    Plaintiff and the Plaintiff Class he seeks to represent request relief as
                                22 described below.
                                23                             FOURTH CAUSE OF ACTION

                                24     FAILURE TO PROVIDE REST PERIODS OR PAY IN LIEU THEREOF
                                                                (Labor Code §§ 226.7, 512)
                                25    (On Behalf of Plaintiff and the Rest Period Subclass Against Each Defendant)
                                26         87.    Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                27 forth in full herein.
                                28         88.    At all relevant times, Plaintiff and all other members of the Plaintiff
                                                                             - 20 -
                                     CLASS AND PAGA ACTION COMPLAINT                       CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 23 of 54 Page ID #:285



                                 1 Class were employees of Defendants covered by Labor Code section 226.7 and the
                                 2 applicable Wage Order.
                                 3         89.    Labor Code section 226.7 provides as follows:
                                 4                (b) An employer shall not require any employee to work during
                                                  DQ\ PHDO RU UHVW« SHULRG PDQGDWHG SXUVXDQW WR« DQ
                                 5                DSSOLFDEOH«RUGHURIWKH,QGXVWULDO:Hlfare Commission.
                                 6                (c) If an employee fails to provide an employee a meal period
                                 7                or rest period in accordance with an applicable order of the
                                                  Industrial Welfare Commission, the employer shall pay the
                                 8                HPSOR\HHRQHDGGLWLRQDOKRXURISD\DWWKHHPSOR\HH¶VUHJular
                                 9                rate of compensation for each work day that the meal period or
                                                  rest period is not provided.
                                10
                                11         90.    /DERU&RGHVHFWLRQVWDWHV³7KHPD[LPXPKRXUVRIZRUNDQGWKH
COHELAN KHOURY & SINGER




                                12 standard conditions of labor fixed by the commission shall be the maximum hours of
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 work and the standard conditions of labor for employees. The employment of any
                                14 employee for longer hours than those fixed by the order or under conditions of labor
                                15 SURKLELWHGE\WKHRUGHULVXQODZIXO´
                                16         91.    Section 12(A) of the applicable Wage Order provides, in pertinent part:
                                17 ³Every employer shall authorize and permit all employees to take rest periods, which
                                18 insofar as practicable shall be in the middle of each work period. The authorized rest
                                19 period time shall be based on the total hours worked daily at the rate of ten (10)
                                20 minutes net rest time per four (4) hours or major fraction thereof. However, a rest
                                21 period need not be authorized for employees whose total daily work time is less than
                                22 three and one-half (31/2) hours. Authorized rest period time shall be counted as
                                23 hours worked for which there shall be no deduction from wages.´
                                24         92.    Section 12(B) of the applicable wage order provides, in pertinent part:
                                25 ³,I DQ HPSOR\HU IDLOV WR SURYLGH DQ HPSOR\HH D UHVW SHULRG LQ DFFRUGDQFH ZLWK WKH
                                26 applicable provisions of this order, the employer shall pay the employee one (1) hour
                                27 RISD\DWWKHHPSOR\HH¶VUHJXODUUDWHRIFRPSHQVDWLRQIRUHDFKZRUNGD\WKDWWKHUHVW
                                28 SHULRGLVQRWSURYLGHG´
                                                                               - 21 -
                                     CLASS AND PAGA ACTION COMPLAINT                         CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 24 of 54 Page ID #:286



                                 1         93.   Defendants failed to provide members of the rest period subclass with
                                 2 compliant rest periods as provided in Labor Code section 226.7 and failed to pay
                                 3 WKHP WKH DGGLWLRQDO SD\ DW WKH HPSOR\HH¶V UHJXODU UDWH RI FRPSHQVDWLRQ IRU HDFK
                                 4 work day in lieu of providing timely, off-duty rest SHULRG V  'HIHQGDQWV¶ SROLFLHV
                                 5 are non-compliant because, among other reasons, they fail to state employees are
                                 6 entitled to timely off-duty paid rest period as required by law. 'HIHQGDQWV¶SROLFLHV
                                 7 further failed to provide for premium wages in lieu of lawful rest periods.
                                 8         94.   $V D UHVXOW RI 'HIHQGDQWV¶ IDLOXUH WR FRPSO\ ZLth their obligations
                                 9 under Labor Code section 226.7, and the applicable Wage Order, Plaintiff and the
                                10 other members of the Rest Period Subclass have suffered damages in an amount,
                                11 subject to proof, to the extent they were not paid additional pay owed for the
COHELAN KHOURY & SINGER




                                12 DefHQGDQWV¶IDLOXUHWRSURYLGHUHVW periods as required by the law.
   605 C Street, Suite 200
    San Diego, CA 92101




                                13         95.   At all times, Defendants engaged Plaintiff without having any policy to
                                14 provide compliant first or second meal periods in the manner required by law, nor
                                15 did the Defendants provide one hour of pay in lieu of non-compliant rest periods.
                                16         96.   Plaintiff and the Plaintiff Class and Rest Period Subclasses he seeks to
                                17 represent are entitled to recover the full amount of their unpaid additional pay for
                                18 'HIHQGDQWV¶IDLOXUHWRSURYLGHVWDWXWRU\PHDO periods as required by law. Pursuant to
                                19 Labor Code section 218.6, Plaintiff and other members of the Rest Period Subclasses
                                20 are entitled to recover prejudgment interest on the amount of the additional pay
                                21 owed.
                                22         97.   Plaintiff and the Plaintiff Class he seeks to represent request relief as
                                23 described below.
                                24 ///
                                25 ///
                                26 ///
                                27 ///
                                28 ///
                                                                             - 22 -
                                     CLASS AND PAGA ACTION COMPLAINT                      CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 25 of 54 Page ID #:287



                                 1                             FIFTH CAUSE OF ACTION
                                 2    FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS
                                                               (Labor Code §§ 226, 1174)
                                 3
                                        (On Behalf of Plaintiff and the Wage Statement Subclass Against Each
                                 4                                    Defendant)
                                 5         98.   Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                 6 forth in full herein.
                                 7         99.   Labor Code section 226, subdivision (a) requires Defendants to itemize
                                 8 in wage statements all deductions from payment of wages and to accurately report
                                 9 total hours worked by Plaintiff and members of the Plaintiff Class. Defendants have
                                10 knowingly and intentionally failed to comply with Labor Code section 226,
                                11 subdivision (a) on each and every wage statement that should have been provided to
COHELAN KHOURY & SINGER




                                12 Plaintiff and members of the Plaintiff Class.
   605 C Street, Suite 200
    San Diego, CA 92101




                                13         100. Labor Code section 1174 requires Defendants to maintain and preserve,
                                14 in a centralized location, among other items, records showing the names and
                                15 addresses of all employees employed, payroll records showing the hours worked
                                16 daily by and the wages paid to their employees. Defendants have knowingly and
                                17 LQWHQWLRQDOO\IDLOHGWRFRPSO\ZLWK/DERU&RGHVHFWLRQ'HIHQGDQWV¶IDLOXUHWR
                                18 comply with Labor Code section 1174 is unlawful pursuant to Labor Code section
                                19 1175.
                                20         101. Section 7 of the applicable Wage Order requires Defendants to maintain
                                21 time records showing, including but not limited to, when the employee begins and
                                22 ends each work period, meal periods, split shift intervals and total daily hours
                                23 worked in itemized wage statements, and must show all deductions from payment of
                                24 wages, and accurately report total hours worked by Plaintiff and members of the
                                25 Plaintiff Class.
                                26         102. 7KURXJK 'HIHQGDQWV¶ FRQGXFW GXULQJ WKH DSSOLFDEOH VWDWXWRU\ SHULRG
                                27 including, but not limited to, the conduct alleged herein, including that alleged on
                                28 information and belief, Defendants failed to provide accurate wage statements
                                                                           - 23 -
                                     CLASS AND PAGA ACTION COMPLAINT                   CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 26 of 54 Page ID #:288



                                 1 reflecting all of the required information as set forth above, including but not limited
                                 2 to gross wages earned, net wages earned, the name and address of the employer, the
                                 3 inclusive dates of the pay period, all time worked, and the applicable rates of pay
                                 4 for time worked.
                                 5         103. Plaintiff and members of the Wage Statement Subclass suffered injuries
                                 6 DVDUHVXOWRI'HIHQGDQWV¶LQWHQWLRQDODQGNQRZLQJIDLOXUHWo provide to Plaintiff and
                                 7 the Plaintiff Class Members wage statements and to maintain the writings required
                                 8 by Labor Code section 226(a).
                                 9         104. As a direct result, Plaintiff and members of the Wage Statement
                                10 Subclass have suffered and continue to suffer substantial injuries, losses and actual
                                11 GDPDJHVUHODWHGWR'HIHQGDQWV¶YLRODWLRQVLQFOXGLQJORVWZDJHVORVWLQWHUHVWRQVXFK
COHELAN KHOURY & SINGER




                                12 ZDJHV DQG H[SHQVH DQG DWWRUQH\¶V IHHV LQ VHHNLQJ WR FRPSHO Defendants to fully
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 perform their obligations
                                14         105. Accordingly, Plaintiff and the Plaintiff Class and Wage Statement
                                15 Subclass he seeks to represent request relief as described below, including statutory
                                16 penalties up to the maximum amount as permitted by law.
                                17         106. Plaintiff and the members of the Plaintiff Class he seeks to represent
                                18 request relief as described below.
                                                               SIXTH CAUSE OF ACTION
                                19
                                               FAILURE TO PAY WAGES OWED AT TERMINATION
                                20
                                                                 (Labor Code §§ 201-203)
                                21 (On Behalf of Plaintiff and the Waiting Time Subclass Against Each Defendant)
                                22         107. Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                23 forth in full herein.
                                24         108. Labor Code sections 201 and 202 require Defendants to pay employees
                                25 all wages due no later than 72 hours after resignation from employment, or
                                26 immediately in the case of discharge by the employer. Labor Code section 203
                                27 provides that if an employer willfully fails to timely pay such wages, then the
                                28 HPSOR\HUPXVWDVDSHQDOW\FRQWLQXHWRSD\WKHVXEMHFWHPSOR\HHV¶ZDJHVXQWLOWKH
                                                                           - 24 -
                                     CLASS AND PAGA ACTION COMPLAINT                    CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 27 of 54 Page ID #:289



                                 1 back wages are paid in full or an action is commenced. The penalty cannot exceed
                                 2 30 days of wages.
                                 3         109. More than 30 days have passed since Plaintiff and members of the
                                 4 :DLWLQJ7LPH6XEFODVVKDYHOHIW'HIHQGDQWV¶HPSOR\
                                 5         110. As alleged above, Plaintiff and the proposed Waiting Time Subclass are
                                 6 entitled to compensation for unpaid minimum wages, unlawfully deducted wages,
                                 7 regular pay, overtime pay, and non-compliant meal periods and failure to pay
                                 8 premium wages in lieu thereof but to date have not received such compensation.
                                 9         111. $VDFRQVHTXHQFHRI'HIHQGDQWV¶ZLOOIXOFRQGXFWLQQRWSD\LQJZDJHV
                                10 owed, certain memEHUV RI WKH 3ODLQWLII &ODVV DUH HQWLWOHG WR  GD\V¶ ZDJHV DV D
                                11 penalty under Labor Code section 203 for failure to pay legal wages, with interest
COHELAN KHOURY & SINGER




                                12 DQGDWWRUQH\V¶IHHVDQGFRVWV
   605 C Street, Suite 200
    San Diego, CA 92101




                                13         112. Plaintiff and the Plaintiff Class he seeks to represent request relief as
                                14 described below.
                                15                            SEVENTH CAUSE OF ACTION

                                16            VIOLATIONS OF THE UNFAIR COMPETITION LAW
                                                    (Business and Professions Code §§ 17200, et seq.)
                                17       (On Behalf of Plaintiff and the UCL Subclass Against Each Defendant)
                                18         113.   Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                19 forth in full herein.
                                20         114. The failure to pay minimum wages, overtime wages, and meal and rest
                                21 SHULRGSUHPLXPVFDXVHGE\'HIHQGDQWV¶V\VWHPDWLFDQGURXWLQHFRQGXFWFRQVWLWXWHG
                                22 unlawful, deceptive, and unfair business acts and/or practices within the meaning of
                                23 Business and Professions Code sections 17200, et seq., including but not limited to a
                                24 violation of the applicable State of California Industrial Welfare Commission Wage
                                25 Orders, regulations and statutes, or is a practice which is otherwise unfair, deceptive,
                                26 and unlawful.
                                27         115. This cause of action is brought under Business and Professions Code
                                28 sections 17203 and 17204, commonly called the Unfair Competition Law. Under
                                                                             - 25 -
                                     CLASS AND PAGA ACTION COMPLAINT                       CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 28 of 54 Page ID #:290



                                 1 this cause of action and pursuant to Business and Professions Code section 17208,
                                 2 Plaintiff and members of the proposed UCL Subclass seek restitution of premium
                                 3 wages and other pay owed, where such wages were due during the Class Period,
                                 4 according to proof.
                                 5        116. This cause of action is brought as a cumulative remedy as provided in
                                 6 Business and Professions Code section 17205, and is intended as an alternative
                                 7 UHPHG\IRUUHVWLWXWLRQIRU3ODLQWLIIWKH³Rounding 6XEFODVV´ ³Regular Rate of Pay
                                 8 6XEFODVV´ WKH ³First 0HDO 3HULRG 6XEFODVV´ the ³6HFRQG 0HDO 3HULRG 6XEFODVV´
                                 9 and/or WKH³Rest Period Subclass,´IRUDQ\SRUWLRQRIWLPHFRPPHQFLQJZLWKLQWKUHH
                                10 (3) years before filing this complaint, and as the primary remedy for Plaintiff, and
                                11 aforementioned Subclasses for any portion of time during the fourth year before
COHELAN KHOURY & SINGER




                                12 filing this Complaint, as this period of time exceeds the general three-year statute of
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 limitations on statutory wage claims, and is a basis for restitution for all wage claims
                                14 on an equitable basis and subject to court adjudication.
                                15        117. $V D UHVXOW RI 'HIHQGDQWV¶ XQODZIXO DQG XQIDLU EXVLQHVV SUDFWLFH RI
                                16 failing to pay minimum, regular, and overtime wages for all applicable hours
                                17 worked, failing to pay premium wages for non-compliant meal periods, the failure to
                                18 provide all meal periods as a matter of policy, failing to pay premium wages for non-
                                19 compliant rest periods, the failure to provide all rest periods as a matter of policy,
                                20 and the failure to pay wages upon termination of employment, Plaintiff and each
                                21 member of the proposed ³Rounding 6XEFODVV´³5HVW3HULRG6XEFODVV,´ ³)LUVW0Hal
                                22 3HULRG6XEFODVV´ ³6HFRQG0HDO3HULRG6XEFODVV,´ and have suffered damages and
                                23 are entitled to restitution in an amount according to proof for a time period of four
                                24 years prior to the filing of this Complaint and until such time as (1) Defendants cease
                                25 their unlawful business practices, (2) the commencement of trial, and/or (3) a date
                                26 otherwise determined by the Court pursuant to the laws of California.
                                27        118. Plaintiff, on behalf of himself and the proposed UCL Subclass, requests
                                28 the violations of each Defendant be enjoined, and other equitable relief provided, as
                                                                           - 26 -
                                     CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 29 of 54 Page ID #:291



                                 1 this court deems proper, including an order requiring Defendants to make tax
                                 2 contributions on the accrued wages in the form of FICA, Social Security, Medicare,
                                 3 Unemployment Insurance, RU RWKHU DSSURSULDWH SD\PHQWV 'HIHQGDQWV¶ FRQGXFW
                                 4 business acts, and practices undermined competition and were done in order to avoid
                                 5 costs other lawful employers comply with in order to avoid payment of full
                                 6 compensation, wages, and statutory penalties owed.
                                 7         119. Plaintiff and the members of the UCL Subclass he seeks to represent
                                 8 request relief as described below, including restitution owed, in an amount according
                                 9 WRSURRIDQGIRUUHDVRQDEOHFRVWVRIVXLWDQGUHDVRQDEOHDWWRUQH\¶VIHHVDVSURYLGHG
                                10 by the Labor Code, Code of Civil Procedure section 1021.5, or other applicable law.
                                11                            EIGHTH CAUSE OF ACTION
COHELAN KHOURY & SINGER




                                12                  PAGA Penalties for Failure to Pay Minimum and Overtime
   605 C Street, Suite 200
    San Diego, CA 92101




                                      Wages in Violation of Labor Code §§ 510, 1194, and 1197, and the applicable
                                13
                                                                    IWC Wage Order
                                14     (On Behalf of Plaintiff and each Similarly Aggrieved Employee Against All
                                                                       Defendants)
                                15
                                16         120.   Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                17 forth in full herein.
                                18         121. /DERU&RGHVHFWLRQSURYLGHV³7KHPLQLPXPZDJHIRUHPSOR\HHV
                                19 fixed by the commission or by any applicable state or local law, is the minimum
                                20 wage to be paid to employees, and the payment of a lower wage than the minimum
                                21 VRIL[HGLVXQODZIXO´
                                22         122. /DERU &RGH VHFWLRQ  D  SURYLGHV ³ D  1RWZLWKVWDQGLQJ DQ\
                                23 agreement to work for a lesser wage, any employee receiving less than the legal
                                24 minimum wage or the legal overtime compensation applicable to the employee is
                                25 entitled to recover in a civil action the unpaid balance of the full amount of this
                                26 minimum wage or overtime compensation, including interest thereon, reasonable
                                27 DWWRUQH\¶VIHHVDQGFRVWVRIVXLW´
                                28         123. Labor &RGHVHFWLRQVWDWHVLQSHUWLQHQWSDUW³$Q\ZRUNLQH[FHVVRI
                                                                           - 27 -
                                     CLASS AND PAGA ACTION COMPLAINT                    CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 30 of 54 Page ID #:292



                                 1 eight hours in one workday and any work in excess of 40 hours in any one
                                 2 workweek and the first eight hours worked on the seventh day of work in any one
                                 3 workweek shall be compensated at the rate of no less than one and one-half times the
                                 4 regular rate of pay for an employee. Any work in excess of 12 hours in one day shall
                                 5 be compensated at the rate of no less than twice the regular rate of pay for an
                                 6 employee. In addition, any work in excess of eight hours on any seventh day of a
                                 7 workweek shall be compensated at the rate of no less than twice the regular rate of
                                 8 SD\RIDQHPSOR\HH´
                                 9         124. /DERU &RGH VHFWLRQ  D  SURYLGHV ³1RWZLWKVWDQGLQJ DQ\ RWKHU
                                10 provision of law, any provision of this code that provides for a civil penalty to be
                                11 assessed and collected by the Labor and Workforce Development Agency or any of
COHELAN KHOURY & SINGER




                                12 its departments, divisions, commissions, boards, agencies, or employees, for a
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 violation of this code, may, as an alternative, be recovered through a civil action
                                14 brought by an aggrieved employee on behalf of himself or herself and other current
                                15 RUIRUPHUHPSOR\HHVSXUVXDQWWRWKHSURFHGXUHVVSHFLILHGLQ6HFWLRQ´
                                16         125. /DERU &RGH VHFWLRQ  I   VWDWHV ³)RU DOO SURYLVLRQV RI WKLV FRGH
                                17 except those for which a civil penalty is specifically provided, there is established a
                                18 FLYLOSHQDOW\IRUDYLRODWLRQRIWKHVHSURYLVLRQVDVIROORZV«  ,IDWWKHWLPHRIWKH
                                19 alleged violation, the person employs one or more employees, the civil penalty is
                                20 one hundred dollars ($100) for each aggrieved employee per pay period for the
                                21 initial violation and two hundred dollars ($200) for each aggrieved employee per pay
                                22 SHULRGIRUHDFKVXEVHTXHQWYLRODWLRQ´
                                23         126. At all relevant times, Defendants subjected all hourly employees,
                                24 including Plaintiff, to a rounding system that resulted in the failure to pay all
                                25 applicable minimum, regular, and overtime wages for all hours worked. Defendants
                                26 used a uniform rounding system that rounded hours worked in a manner that
                                27 unilaterally benefited Defendants and disregarded actual work time to the detriment
                                28 of the employee. The rounding was not neutral in application or on its face and over
                                                                             - 28 -
                                     CLASS AND PAGA ACTION COMPLAINT                       CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 31 of 54 Page ID #:293



                                 1 time resulted in a cumulative loss to the employees.
                                 2         127. This use of the rounding system during at least three years prior to the
                                 3 filing of this Complaint resulted in unpaid worktime for which Plaintiff and other
                                 4 aggrieved employees did not receive minimum and/or regular wages. For some
                                 5 shifts that would have required payment of overtime due to these hours actually
                                 6 worked, Defendants rounded to their benefit and thus failed to pay all overtime
                                 7 wages otherwise due.
                                 8         128. Defendants further failed to pay all overtime wages when they failed to
                                 9 properly calculate the regular rate of pay by including all remuneration paid thereto.
                                10         129. Defendants¶ conduct violates Labor Code sections 510, 1194, and 1197
                                11 as well as the ³+RXUV DQG 'D\V RI :RUN´ DQG ³0LQLPXP :DJHV´ VHFWLRQV of the
COHELAN KHOURY & SINGER




                                12 applicable wage order.
   605 C Street, Suite 200
    San Diego, CA 92101




                                13         130.   As a result, Defendants willfully violated the Labor Code and are liable
                                14 to Plaintiff, and other aggrieved employees, for penalties and restitution as required
                                15 by Labor Code sections 558(a)(3), 1197.1, and 2699(a) and (f)(2), and recoverable in
                                16 an amount according to proof.
                                17         131. As a proximate result of the aforementioned violations, Plaintiff has
                                18 been damaged in an amount according to proof at time of trial, but in an amount in
                                19 excess of the jurisdiction of this Court. Therefore, pursuant to Labor Code sections
                                20 558, 1194, 1194.2, and 1197.1, Plaintiff is entitled to recover, as a civil penalty and
                                21 pursuant to the PAGA, the unpaid balance of wages owed, liquidated damages in an
                                22 amount equal to the wages unlawfully unpaid, restitution of wages, plus interest,
                                23 SHQDOWLHVDWWRUQH\¶VIHHVH[SHQVHVDQGFRVWVRIVXLW
                                24         132. Plaintiff, as a representative of the general public, will and does seek to
                                25 recover any and all penalties for each and every violation, in an amount according to
                                26 proof, as to those penalties that are otherwise available pursuant to the PAGA.
                                27 Funds recovered will be distributed in accordance with the PAGA, with 75% of the
                                28 penalties recovered being reimbursed to the State of California and the Labor and the
                                                                            - 29 -
                                     CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 32 of 54 Page ID #:294



                                 1 LWDA.
                                 2                             NINTH CAUSE OF ACTION
                                 3         PAGA Penalties for Unlawful Deduction of Wages in Violation of
                                                                Labor Code §§ 221 and 223
                                 4     (On Behalf of Plaintiff and each Similarly Aggrieved Employee Against All
                                 5                                     Defendants)
                                 6        133.    Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                 7 forth in full herein.
                                 8        134. /DERU&RGHVHFWLRQVWDWHV³,WVKDOOEHXQlawful for any employer to
                                 9 collect or receive from an employee any part of wages theretofore paid by said
                                10 HPSOR\HUWRVDLGHPSOR\HH´
                                11        135. /DERU&RGHVHFWLRQVWDWHV³:KHUHDQ\VWDWXWHRUFRQWUDFWUHTXLUHV
COHELAN KHOURY & SINGER




                                12 an employer to maintain the designated wage scale, it shall be unlawful to secretly
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 pay a lower wage while purporting to pay the wage designated by statute or by
                                14 FRQWUDFW´
                                15        136. Labor Code section 225.5 states:
                                16             In addition to, and entirely independent and apart from, any
                                               other penalty provided in this article, every person who
                                17             unlawfully withholds wages due any employee in violation of
                                18             Section 212, 216, 221, 222, or 223 shall be subject to a civil
                                               penalty as follows:
                                19                (a) For any initial violation, one hundred dollars ($100) for
                                20                each failure to pay each employee.
                                21                (b) For each subsequent violation, or any willful or
                                                  intentional violation, two hundred dollars ($200) for each
                                22                failure to pay each employee, plus 25 percent of the amount
                                23                unlawfully withheld.

                                24        137. /DERU &RGH VHFWLRQ  D  SURYLGHV ³1RWZLWKVWDQGLQJ DQ\ RWKHr
                                25 provision of law, any provision of this code that provides for a civil penalty to be
                                26 assessed and collected by the Labor and Workforce Development Agency or any of
                                27 its departments, divisions, commissions, boards, agencies, or employees, for a
                                28 violation of this code, may, as an alternative, be recovered through a civil action
                                                                           - 30 -
                                     CLASS AND PAGA ACTION COMPLAINT                    CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 33 of 54 Page ID #:295



                                 1 brought by an aggrieved employee on behalf of himself or herself and other current
                                 2 RUIRUPHUHPSOR\HHVSXUVXDQWWRWKHSURFHGXUHVVSHFLILHGLQ6HFWLRQ´
                                 3         138. Labor Code section 2699 I   VWDWHV ³)RU DOO SURYLVLRQV RI WKLV FRGH
                                 4 except those for which a civil penalty is specifically provided, there is established a
                                 5 FLYLOSHQDOW\IRUDYLRODWLRQRIWKHVHSURYLVLRQVDVIROORZV«  ,IDWWKHWLPHRIWKH
                                 6 alleged violation, the person employs one or more employees, the civil penalty is
                                 7 one hundred dollars ($100) for each aggrieved employee per pay period for the
                                 8 initial violation and two hundred dollars ($200) for each aggrieved employee per pay
                                 9 SHULRGIRUHDFKVXEVHTXHQWYLRODWLRQ´
                                10         139. At all relevant times, Defendants maintained a policy unlawfully
                                11 subjecting Plaintiff and other aggrieved employees to deductions arising out of the
COHELAN KHOURY & SINGER




                                12 unlawful rounding policy. Defendants used a uniform rounding system that rounded
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 hours worked in a manner that unilaterally benefited Defendants and disregarded
                                14 actual work time to the detriment of the employee, thereby resulting in an unlawful
                                15 deduction of wages.
                                16         140. As a result, Defendants willfully violated the Labor Code and are liable
                                17 to Plaintiff, and other aggrieved employees, for penalties and restitution as required
                                18 by Labor Code sections 2699(a) and 225.5, and recoverable in an amount according
                                19 to proof.
                                20         141. As a proximate result of the aforementioned violations, Plaintiff has
                                21 been damaged in an amount according to proof at time of trial, but in an amount in
                                22 excess of the jurisdiction of this Court. Plaintiff is entitled to recover, as a civil
                                23 penalty and pursuant to the PAGA, the unpaid balance of wages owed, liquidated
                                24 damages in an amount equal to the wages unlawfully unpaid, restitution of wages,
                                25 SOXVLQWHUHVWSHQDOWLHVDWWRUQH\¶VIHHVH[SHQVHVDQGFRVWVRIVXLW
                                26         142. Plaintiff, as a personal representative of the general public, will and
                                27 does seek to recover any and all penalties pursuant to sections 2699(a) and 225.5 for
                                28 each and every violation shown to exist or to have occurred under Labor Code
                                                                            - 31 -
                                     CLASS AND PAGA ACTION COMPLAINT                      CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 34 of 54 Page ID #:296



                                 1 sections 221 and/or 223 or in the alternative, penalties provided by Section
                                 2 2699(f)(2), in an amount according to proof, as to those penalties that are otherwise
                                 3 only available in public enforcement actions. Funds recovered will be distributed in
                                 4 accordance with the PAGA, with 75% of penalties recovered provided to the LWDA
                                 5 on behalf of the State of California.
                                 6                             TENTH CAUSE OF ACTION
                                 7     PAGA Penalties for Failure to Provide Meal Periods in Violation of Labor
                                          Code §§ 226.7, 512, and 558, and the applicable IWC Wage Order
                                 8     (On Behalf of Plaintiff and each Similarly Aggrieved Employee Against All
                                 9                                     Defendants)
                                10         143.   Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                11 forth in full herein.
COHELAN KHOURY & SINGER




                                12         144. Labor Code section 226.7 provides in pertinent part:
   605 C Street, Suite 200
    San Diego, CA 92101




                                13                (b) An employer shall not require an employee to work during a
                                                  meal or rest or recovery period mandated pursuant to an
                                14                applicable statute, or applicable regulation, standard, or order of
                                15                the Industrial Welfare Commission, the Occupational Safety and
                                                  Health Standards Board, or the Division of Occupational Safety
                                16                and Health.
                                17
                                                  (c) If an employer fails to provide an employee a meal or rest or
                                18                recovery period in accordance with a state law, including, but not
                                19                limited to, an applicable statute or applicable regulation,
                                                  standard, or order of the Industrial Welfare Commission, the
                                20                Occupational Safety and Health Standards Board, or the Division
                                21                of Occupational Safety and Health, the employer shall pay the
                                                  employee one additional hour of pay at the HPSOR\HH¶V regular
                                22                rate of compensation for each workday that the meal or rest or
                                23                recovery period is not provided.

                                24         145. Labor Code section 512(a) provides in pertinent part:
                                25                An employer may not employ an employee for a work period of
                                                  more than five hours per day without providing the employee
                                26
                                                  with a meal period of not less than 30 minutes, except that if the
                                27                total work period per day of the employee is no more than six
                                                  hours, the meal period may be waived by mutual consent of both
                                28
                                                  the employer and employee. An employer may not employ an
                                                                            - 32 -
                                     CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 35 of 54 Page ID #:297



                                 1               employee for a work period of more than 10 hours per day
                                 2               without providing the employee with a second meal period of not
                                                 less than 30 minutes, except that if the total hours worked is no
                                 3               more than 12 hours, the second meal period may be waived by
                                 4               mutual consent of the employer and the employee only if the first
                                                 meal period was not waived.
                                 5
                                 6         146. /DERU &RGH VHFWLRQ  D  SURYLGHV ³1RWZLWKVWDQGLQJ DQy other
                                 7 provision of law, any provision of this code that provides for a civil penalty to be
                                 8 assessed and collected by the Labor and Workforce Development Agency or any of
                                 9 its departments, divisions, commissions, boards, agencies, or employees, for a
                                10 violation of this code, may, as an alternative, be recovered through a civil action
                                11 brought by an aggrieved employee on behalf of himself or herself and other current
COHELAN KHOURY & SINGER




                                12 RUIRUPHUHPSOR\HHVSXUVXDQWWRWKHSURFHGXUHVVSHFLILHGLQ6HFWLRQ´
   605 C Street, Suite 200
    San Diego, CA 92101




                                13         147. Labor Code sectioQ  I   VWDWHV ³)RU DOO SURYLVLRQV RI WKLV FRGH
                                14 except those for which a civil penalty is specifically provided, there is established a
                                15 FLYLOSHQDOW\IRUDYLRODWLRQRIWKHVHSURYLVLRQVDVIROORZV«  ,IDWWKHWLPHRIWKH
                                16 alleged violation, the person employs one or more employees, the civil penalty is
                                17 one hundred dollars ($100) for each aggrieved employee per pay period for the
                                18 initial violation and two hundred dollars ($200) for each aggrieved employee per pay
                                19 period for each subsequent violatioQ´
                                20         148. At all relevant times, Plaintiff and other aggrieved employees were not
                                21 provided with lawful meal periods. As alleged above, Plaintiff and other aggrieved
                                22 employees have been deprived, and continue to be deprived, of thirty-minute off-
                                23 duty meal periods when they worked five hours or longer per day, and second meal
                                24 periods when they worked ten hours or longer per day, and premium wages in lieu of
                                25 the meal periods.
                                26         149. Plaintiff and other aggrieved employees were never paid a meal period
                                27 premium for non-compliance with Labor Code section 226.7.
                                28         150. Defendants conduct violates Labor Code sections 226.7 and 512, as

                                                                            - 33 -
                                     CLASS AND PAGA ACTION COMPLAINT                      CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 36 of 54 Page ID #:298



                                 1 well as the ³0HDO3HULRGV´VHFWLRQRIWKHDSSOLFDEOH,:&ZDJH2UGHU
                                 2         151. As a proximate result of the aforementioned violations, Plaintiff has
                                 3 been damaged in an amount according to proof at time of trial, but in an amount in
                                 4 excess of the jurisdiction of this Court. Plaintiff is entitled to recover, as a civil
                                 5 penalty and pursuant to the PAGA, the unpaid balance of wages owed, liquidated
                                 6 damages in an amount equal to the wages unlawfully unpaid, restitution of wages,
                                 7 SOXVLQWHUHVWSHQDOWLHVDWWRUQH\¶VIHHVH[SHQVHVDQGFRVWVRIVXLW
                                 8         152. Plaintiff, as a representative of the general public, will and does seek to
                                 9 recover any and all penalties for each and every violation, in an amount according to
                                10 proof, as to those penalties that are otherwise only available pursuant to the PAGA.
                                11 Funds recovered will be distributed in accordance with the PAGA, with 75% of the
COHELAN KHOURY & SINGER




                                12 penalties recovered being reimbursed to the State of
   605 C Street, Suite 200
    San Diego, CA 92101




                                13                           ELEVENTH CAUSE OF ACTION
                                14    PAGA Penalties for Failure to Provide Accurate Itemized Wages Statements
                                15      in Violation of Labor Code § 226 and the applicable IWC Wage Order
                                       (On Behalf of Plaintiff and each Similarly Aggrieved Employee Against All
                                16                                     Defendants)
                                17         153. Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                18 forth in full herein.
                                19         154. Section 226(a) of the California Labor Code requires Defendants to
                                20 itemize in wage statements all deductions from payment of wages and to accurately
                                21 report total hours worked by Plaintiff and the other aggrieved employees.
                                22 Defendants have knowingly and intentionally failed to comply with Labor Code
                                23 section 226(a) on each and every wage statement provided to Plaintiff and other
                                24 aggrieved employees, by utilizing a rounding policy which unilaterally favors
                                25 Defendants and subtracts time worked from Plaintiff and other aggrieved employees.
                                26         155. Labor Code section 226.3 provides for civil penalties for violations of
                                27 the Labor Code section 226. The civil penalty is $250 for the initial violation and
                                28 $1000 for each subsequent violation.
                                                                            - 34 -
                                     CLASS AND PAGA ACTION COMPLAINT                      CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 37 of 54 Page ID #:299



                                 1         156. /DERU &RGH VHFWLRQ  D  SURYLGHV ³1RWZLWKVWDQGLQJ DQ\ RWKHU
                                 2 provision of law, any provision of this code that provides for a civil penalty to be
                                 3 assessed and collected by the Labor and Workforce Development Agency or any of
                                 4 its departments, divisions, commissions, boards, agencies, or employees, for a
                                 5 violation of this code, may, as an alternative, be recovered through a civil action
                                 6 brought by an aggrieved employee on behalf of himself or herself and other current
                                 7 RUIRUPHUHPSOR\HHVSXUVXDQWWRWKHSURFHGXUHVVSHFLILHGLQ6HFWLRQ´
                                 8         157. /DERU&RGHVHFWLRQ I   VWDWHV³)RUDOOSURYLVLRQVRIWKLVFRGH
                                 9 except those for which a civil penalty is specifically provided, there is established a
                                10 FLYLOSHQDOW\IRUDYLRODWLRQRIWKHVHSURYLVLRQVDVIROORZV«  ,IDWWKHWLPHRIWKH
                                11 alleged violation, the person employs one or more employees, the civil penalty is
COHELAN KHOURY & SINGER




                                12 one hundred dollars ($100) for each aggrieved employee per pay period for the
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 initial violation and two hundred dollars ($200) for each aggrieved employee per pay
                                14 SHULRGIRUHDFKVXEVHTXHQWYLRODWLRQ´
                                15         158. %\YLUWXHRI'HIHQGDQWV¶SROLF\DQGSUDFWLFHRIIDLOLQJWROLVWWKHcorrect
                                16 total amount of hours worked, net and gross wages earned, all applicable hourly
                                17 rates and the total hours worked at each rate, they thereby issued inaccurate itemized
                                18 wage statements to Plaintiff and other aggrieved employees.
                                19         159. Defendants¶ conduct violates Labor Code section 226 as well as the
                                20 ³5HFRUGV´VHFWLRQVRI the applicable IWC wage Order.
                                21         160. As a result, Defendants willfully violated the Labor Code and are liable
                                22 to Plaintiff, and other aggrieved employees, for penalties and restitution as required
                                23 by Labor Code section 226.3 or, in the alternative, section 2699(f)(2) and
                                24 recoverable in an amount according to proof.
                                25         161. As a proximate result of the aforementioned violations, Plaintiff has
                                26 been damaged in an amount according to proof at time of trial, but in an amount in
                                27 excess of the jurisdiction of this Court.
                                28         162. Plaintiff, as a personal representative of the general public, will and
                                                                            - 35 -
                                     CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 38 of 54 Page ID #:300



                                 1 does seek to recover any and all penalties for each and every violation shown to exist
                                 2 or to have occurred under Labor Code section 226.3, or in the alternative, penalties
                                 3 provided by Section 2699(f)(2) during the one-year period before Plaintiff filed
                                 4 Notice with the LWDA of his intent to bring this action, in an amount according to
                                 5 proof. Funds recovered will be distributed in accordance with the PAGA, with 75%
                                 6 of the penalties recovered being reimbursed to the State of California and the Labor
                                 7 and the LWDA.
                                 8                           TWELTH CAUSE OF ACTION
                                 9       PAGE Penalties for Failure to Pay All Wages Owed at Termination of
                                                  Employment in Violation of Labor Code §§ 201-203
                                10
                                       (On Behalf of Plaintiff and each Similarly Aggrieved Employee Against All
                                11                                     Defendants)
COHELAN KHOURY & SINGER




                                12         163. Plaintiff incorporates and re-alleges the preceding paragraphs as if set
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 forth in full herein.
                                14         164. Plaintiff and other aggrieved employees who ended their employment
                                15 with the Defendants during the last year were entitled to be promptly and fully paid
                                16 all the lawful overtime compensation owed as required by Labor Code sections 201-
                                17 203.
                                18         165. /DERU &RGH VHFWLRQ  D  SURYLGHV ³1RWZLWKVWDQGLQJ DQ\ RWKHU
                                19 provision of law, any provision of this code that provides for a civil penalty to be
                                20 assessed and collected by the Labor and Workforce Development Agency or any of
                                21 its departments, divisions, commissions, boards, agencies, or employees, for a
                                22 violation of this code, may, as an alternative, be recovered through a civil action
                                23 brought by an aggrieved employee on behalf of himself or herself and other current
                                24 RUIRUPHUHPSOR\HHVSXUVXDQWWRWKHSURFHGXUHVVSHFLILHGLQ6HFWLRQ´
                                25         166. Labor Code section 2699(f)(2) provides for civil penalties for violations
                                26 of the Labor Code, for which there is no corresponding civil penalty, including
                                27 Labor Code section 203. The civil penalty is $100 for the initial violation and $200
                                28 IRU HDFK VXEVHTXHQW YLRODWLRQ IRU HDFK XQGHUSDLG HPSOR\HH LQ DGGLWLRQ WR ³DQ
                                                                           - 36 -
                                     CLASS AND PAGA ACTION COMPLAINT                    CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 39 of 54 Page ID #:301



                                 1 amount sufficient to recover underpaLGZDJHV´/DERU&RGH I  
                                 2         167. As set forth herein, Defendants failed to pay all wages and penalties
                                 3 owed to Plaintiff and other aggrieved employees within the timeline required by Cal.
                                 4 Labor Code sections 201-203.
                                 5         168. As a result, Defendants willfully violated the Labor Code and are liable
                                 6 to Plaintiff, and other aggrieved employees, for penalties and restitution as required
                                 7 by Labor Code section 2699(f)(2) and recoverable in an amount according to proof.
                                 8         169. As a proximate result of the aforementioned violations, Plaintiff has
                                 9 been damaged in an amount according to proof at time of trial, but in an amount in
                                10 excess of the jurisdiction of this Court.
                                11         170. Plaintiff, as a personal representative of the general public, will and
COHELAN KHOURY & SINGER




                                12 does seek to recover any and all penalties under Labor Code section 2699(f)(2) for
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 each and every violation shown to exist or to have occurred under Labor Code
                                14 sections 201- 203 during the one-year period before Plaintiff filed Notice with the
                                15 LWDA of his intent to bring this action, in an amount according to proof. Funds
                                16 recovered will be distributed in accordance with the PAGA, with 75% of the
                                17 penalties recovered being reimbursed to the State of California and the Labor and the
                                18 LWDA.
                                19                         THIRTEENTH CAUSE OF ACTION
                                20     PAGE Penalties for Failure to Provide Written Notice in Violation of Labor
                                                                      Code § 2810.5
                                21
                                       (On Behalf of Plaintiff and each Similarly Aggrieved Employee Against All
                                22                                     Defendants)
                                23         171. Plaintiff incorporates and re-alleges the preceding paragraphs as if set
                                24 forth in full herein.
                                25         172. Labor Code section 2810.5 requires an employer to provide certain
                                26 information, including the rate or rates of pay and basis thereof, whether paid by the
                                27 hour, shift, day, week, salary, piece, commission, or otherwise, including any rates
                                28 for overtime, as applicable; Allowances, if any, claimed as part of the minimum
                                                                           - 37 -
                                     CLASS AND PAGA ACTION COMPLAINT                   CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 40 of 54 Page ID #:302



                                 1 wage, including meal or lodging allowances; The regular payday designated by the
                                 2 HPSOR\HUWKHQDPHRIWKHHPSOR\HULQFOXGLQJDQ\³GRLQJEXVLQHVVDV´QDPHVXVHG
                                 3 by the employer; the physical address of the ePSOR\HU¶V PDLQ RIILFH RU SULQFLSDO
                                 4 place of business, and a mailing address, if different; the telephone number of the
                                 5 HPSOR\HU WKH QDPH DGGUHVV DQG WHOHSKRQH QXPEHU RI WKH HPSOR\HU¶V ZRUNHUV¶
                                 6 FRPSHQVDWLRQLQVXUDQFHFDUULHUDQGDQHPSOR\HH¶VULJKWVUHJarding sick pay.
                                 7        173. /DERU &RGH VHFWLRQ  D  SURYLGHV ³1RWZLWKVWDQGLQJ DQ\ RWKHU
                                 8 provision of law, any provision of this code that provides for a civil penalty to be
                                 9 assessed and collected by the Labor and Workforce Development Agency or any of
                                10 its departments, divisions, commissions, boards, agencies, or employees, for a
                                11 violation of this code, may, as an alternative, be recovered through a civil action
COHELAN KHOURY & SINGER




                                12 brought by an aggrieved employee on behalf of himself or herself and other current
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 or former employees SXUVXDQWWRWKHSURFHGXUHVVSHFLILHGLQ6HFWLRQ´
                                14        174. Labor Code section 2699(f)(2) provides for civil penalties for violations
                                15 of the Labor Code, for which there is no corresponding civil penalty. The civil
                                16 penalty is $100 for the initial violation and $200 for each subsequent violation for
                                17 HDFKXQGHUSDLGHPSOR\HHLQDGGLWLRQWR³DQDPRXQWVXIILFLHQWWRUHFRYHUXQGHUSDLG
                                18 ZDJHV´/DERU&RGH I   
                                19        175. As set forth herein, Defendants failed to provide Plaintiff and other
                                20 aggrieved employees this requisite notice.
                                21        176. As a result, Defendants willfully violated the Labor Code and are liable
                                22 to Plaintiff, and other aggrieved employees, for penalties and restitution as required
                                23 by Labor Code section 2699(f)(2) and recoverable in an amount according to proof.
                                24        177. As a proximate result of the aforementioned violations, Plaintiff has
                                25 been damaged in an amount according to proof at time of trial, but in an amount in
                                26 excess of the jurisdiction of this Court.
                                27        178. Plaintiff, as a personal representative of the general public, will and
                                28 does seek to recover any and all penalties under Labor Code section 2699(f)(2) for
                                                                           - 38 -
                                     CLASS AND PAGA ACTION COMPLAINT                   CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 41 of 54 Page ID #:303



                                 1 each and every violation shown to exist or to have occurred under Labor Code
                                 2 section 2810.5 during the one-year period before Plaintiff filed Notice with the
                                 3 LWDA of his intent to bring this action, in an amount according to proof. Funds
                                 4 recovered will be distributed in accordance with the PAGA, with 75% of the
                                 5 penalties recovered being reimbursed to the State of California and the Labor and the
                                 6 LWDA.
                                 7                                           VII.
                                 8                                PRAYER FOR RELIEF
                                 9        WHEREFORE, Plaintiff JOSE CONTRERAS, on behalf of himself and all
                                10 other similarly situated and similarly aggrieved employees, prays for judgment only
                                11 as to those remedies which are permissible in superior court or district court and not
COHELAN KHOURY & SINGER




                                12 subject to being compelled to arbitration as follows:
   605 C Street, Suite 200
    San Diego, CA 92101




                                13        a.     For certification of this action as a class action pursuant to Federal
                                14 Rules of Civil Procedure, Rule 23;
                                15        b.     For appointment of Plaintiff as the representatives of the Plaintiff Class
                                16 and Subclasses;
                                17        c.     For appointment of counsel for Plaintiff as Class Counsel;
                                18        d.     For an order bifurcating the action into liability and damages stages, or
                                19 as otherwise efficient for the administration of justice;
                                20        e.     On the First and Second Causes of Action, for unpaid regular wages at
                                21 the regular rate of pay and/or overtime wages as required by Labor Code sections
                                22 1194-IRUHDFK³5RXQGLQJ´DQG³5HJXODU5DWHRI3D\´Subclass Member in an
                                23 amount according to proof;
                                24        f.     On the First and Second Causes of Action, for liquidated damages
                                25 under LabRU&RGHVHFWLRQIRUHDFK³5RXQGLQJ´ DQG³5HJXODU5DWHRI3D\´
                                26 Subclass Member for unpaid minimum wages under Labor Code section 1194;
                                27        g.     On the Third Cause of Action for unpaid Premium Wages for non-
                                28 compliant meal periods at one hour of regular rate of pay WR HDFK ³First Meal
                                                                           - 39 -
                                     CLASS AND PAGA ACTION COMPLAINT                     CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 42 of 54 Page ID #:304



                                 1 3HULRG´ DQG ³6HFRQG 0HDO 3HULRG´ Subclass Member pursuant to Labor Code
                                 2 sections 226.7 and 512, and Section 11 of the applicable Wage Order;
                                 3          h.   On the Fourth Cause of Action for unpaid Premium Wages for non-
                                 4 compliant meal periods at one hour of regular rate of pay to each ³5HVW 3HULRG´
                                 5 Subclass Member pursuant to Labor Code section 226.7 and Section 11 of the
                                 6 applicable Wage Order;
                                 7          i.   On the Fifth Cause of Action for statutory damages and penalties under
                                 8 Labor Code sections 226(e) and (g), to the extent provided by law, up to a maximum
                                 9 RI  SHU ³:DJH 6WDWHPHQW´ 6XEFODVV 0HPEHU LQ DQ DPRXQW DFFRUGLQJ WR
                                10 proof;
                                11          j.   On the Sixth Cause of Action, for statutory damages of up to 30 days of
COHELAN KHOURY & SINGER




                                12 pay at the regular rate of pay for failing to timely remit payment of wages to former
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 HPSOR\HHV LQ WKH ³:DLWLQJ 7LPH 6XEFODVV´ SXUVXDQW WR /DERU &RGH VHFWLRQV 201-
                                14 203, in an amount according to proof;
                                15          k.   On the Seventh Cause of Action, for the UCL Subclass, to recover all
                                16 restitution for minimum wages, overtime wages, meal and rest period premiums,
                                17 and any other form of wages that were not paid to members of the UCL Subclass
                                18 during the Class Period as a result of conduct of all Defendants. Said restitution may
                                19 be calculated in accordance with California Business and Professions Code sections
                                20 17203 and 17204, including trial of UCL claims by the Court in equity before legal
                                21 claims in an amount according to proof;
                                22          l.   For all unpaid meal and rest period premiums as permitted by Labor
                                23 Code sections 226.7, 512, and 558.1, and Section 11 of the applicable Wage Order,
                                24 in an amount according to proof;
                                25          m.   For restitution of wages and liquidated damages under Labor Code
                                26 sections 225.5, 1194-1197, 2699.3, and 558(a)(3) in an amount to be assessed and
                                27 according to proof;
                                28          n.   For maintenance of this claim as a Representative Action under the
                                                                           - 40 -
                                     CLASS AND PAGA ACTION COMPLAINT                    CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 43 of 54 Page ID #:305



                                 1 PAGA, and providing Plaintiff and his counsel with all enforcement capability as if
                                 2 this action has been instituted by the Department of Labor Standards enforcement
                                 3    ³'/6(´ ;
                                 4        o.     For recovery of civil penalties as permitted by Labor Code sections
                                 5 2699.3, 1197.1, and 558(a)(3) in an amount according to proof;
                                 6        p.     For recovery of civil penalties as permitted by Labor Code section
                                 7 226.3 for failing to provide accurate itemized wage statements, in an amount to be
                                 8 assessed and according to proof;
                                 9        q.     For recovery of civil penalties as permitted by Labor Code section 256
                                10 for failing to provide wages timely to terminated employees upon separation of
                                11 employment;
COHELAN KHOURY & SINGER




                                12        r.     For recovery of civil penalties pursuant to Labor Code section
   605 C Street, Suite 200
    San Diego, CA 92101




                                13 2699(f)(2) where a statutory civil penalty is not provided, for failing to comply with
                                14 Labor Code sections 201-203, 1198, and 2810.5;
                                15        s.     For Pre-Judgment and Post-Judgment interest, to the extent permitted
                                16 by law as to any restitution recovery;
                                17        t.     For AttRUQH\V¶ IHHV DQG FRVWV RI VXLW LQFOXGLQJ H[SHUW IHHV DQG IHHV
                                18 pursuant to California Labor Code sections 218.5, 226(e), 1194, the PAGA, and/or
                                19 Code of Civil Procedure section 1021.5 on a public benefit theory; and all other
                                20 applicable state laws;
                                21        u.     For injunctive relief; and
                                22        v.     Such other legal equitable relief as this Court deems necessary, just,
                                23 equitable and proper.
                                24 Dated: June 14, 2019                 COHELAN KHOURY & SINGER
                                25
                                                                         By: s/Kristina De La Rosa
                                26                                             Kristina De La Rosa
                                27                                      Attorneys for Plaintiff JOSE CONTRERAS
                                28
                                                                              - 41 -
                                     CLASS AND PAGA ACTION COMPLAINT                       CASE NO. 5:19-cv-00641-GW (SHKx)
                             Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 44 of 54 Page ID #:306



                                 1                                            VIII.
                                 2                            DEMAND FOR JURY TRIAL
                                 3        Plaintiff demands a jury trial of all claims triable as of right by jury.
                                 4
                                 5 Dated: June 14, 2019                 COHELAN KHOURY & SINGER
                                 6
                                                                         By: s/Kristina De La Rosa
                                 7                                             Kristina De La Rosa
                                 8                                      Attorneys for Plaintiff JOSE CONTRERAS
                                 9
                                10
                                11
COHELAN KHOURY & SINGER




                                12
   605 C Street, Suite 200
    San Diego, CA 92101




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                            - 42 -
                                     CLASS AND PAGA ACTION COMPLAINT                      CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 45 of 54 Page ID #:307




                    EXHIBIT 1
         Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 46 of 54 Page ID #:308
                                                                                                                                            


                                                  &2+(/$1.+285< 6,1*(5
                                                      $3$571(56+,32)352)(66,21$//$:&25325$7,216
                                                                                                                                             
                                                                                                                                             
                                                                                                                                           
                                                                                                                                           
7,027+<'&2+(/$1$3/&                                     $77251(<6$7/$:   -())*(5$&, 
,6$0&.+285<$3&                                                                                                                    
',$1$0.+285<$3&                                                                                                     0$57$0$186
0,&+$(/'6,1*(5$3/&                                                                                                    .5,67,1$'(/$526$
                                                       6$1',(*2&$/,)251,$
                                                                                                                                         
    $OVRDGPLWWHGLQWKH'LVWULFWRI&ROXPELD 
                                                            7HOHSKRQH                                                             
    $OVRDGPLWWHGLQ&RORUDGR                               )DFVLPLOH                                        2I&RXQVHO 
                                                                    ZZZFNVODZFRP
                                                                            
                                                   -DQXDU\
              
              127,&(9,$21/,1(68%0,66,21
              &DOLIRUQLD/DERUDQG:RUNIRUFH'HYHORSPHQW$JHQF\
              
              9,$&(57,),('0$,/ 5(78515(&(,37 
              $PHULFROG/RJLVWLFV//&                                     $PHULFROG/RJLVWLFV//&
              *OHQODNH3DUNZD\6RXWK7RZHU                          FR&7&RUSRUDWLRQ6\VWHP
              $WODQWD*$                                            :6HYHQWK6WUHHW6XLWH
                                                                           /RV$QJHOHV&$
              
                          5H         127,&(2)/$%25&2'(9,2/$7,21638568$1772
                                      /$%25&2'(6(&7,21
              
                                                               V                     NoticeSXUVXDQW WRWKH
              &DOLIRUQLD 3ULYDWH $WWRUQH\V *HQHUDO $FW                                  HFWLRQV  et
              seqUHJDUGLQJKLVZDJHDQGKRXUFODLPVDJDLQVWKLVIRUPHUHPSOR\HU$PHULFROG/RJLVWLFV//&

              DQGIRUPHUDJJULHYHGQRQH[HPSWHPSOR\HHVZKRZRUNHGLQ&DOLIRUQLDIRU$PHULFROG
                      
                      &ODLPDQWDQGRWKHUDJJULHYHGHPSOR\HHVZHUHVXEMHFWWRWKHVDPHSROLFLHVDQGSUDFWLFHV
              DOOHJHG KHUHLQ ZKLFK LPSHUPLVVLEO\ GHQLHG DJJULHYHG HPSOR\HHV WKHLU ULJKWV SXUVXDQW WR WKH
              &DOLIRUQLD/DERU&RGHDVVHWIRUWKEHORZ
              
                                               )$&78$/$//(*$7,216

                       &ODLPDQW ZRUNHG IRU $PHULFROG /RJLVWLFV //& DV D ZDUHKRXVH QRQH[HPSW HPSOR\HH
              IURPDSSUR[LPDWHO\6HSWHPEHUXQWLOKHZDVGLVFKDUJHGIURPHPSOR\PHQWLQRUDURXQG
              $SULORU0D\RI$WDOOWLPHVGXULQJKLVHPSOR\PHQWDQGDWOHDVWRQH\HDUSULRUWRWKHGDWH
              RI WKLV QRWLFH &ODLPDQW ZDV VXEMHFWHG WR D XQLIRUP SROLF\ DQG SUDFWLFH RI XQODZIXO WLPH
              URXQGLQJ7KDWLV$PHULFROG URXQGHGKLVDQGRWKHUDJJULHYHG                       KRXUVZRUNHGWRWKH
              QHDUHVWTXDUWHURIDQKRXUZKLFKRYHUWLPHXQODZIXOO\IDYRUHG$PHULFROGDQGUHVXOWHGLQWLPH
              ORVWWRWKHHPSOR\HHVLQFOXGLQJ&ODLPDQW7KLVURXQGLQJSROLF\ZDVQRWQHXWUDORQLWVIDFHRULQ
              DSSOLFDWLRQDQGUHVXOWHGLQDFXPXODWLYHORVVRIWLPHWRWKHHPSOR\HHV
                       
                       $PHULFROG KDG WKH DELOLW\ WR SD\ IRU WKH SUHFLVH KRXUV ZRUNHG EXW RSWHG LQVWHDG WR
              XWLOL]HWKHURXQGLQJSROLF\ZLWKQRDSSDUHQWEHQHILWRWKHUWKDQWREHQHILW$PHULFROGDQGGHSULYH
              HPSOR\HHVRISD\PHQWIRUDOOKRXUVZRUNHG6WULFWUXOHVUHJDUGLQJSXQFWXDOLW\DQGUXOHVIDYRULQJ
              PHDO SHULRGV RI OHVV WKDQ WKLUW\ PLQXWHV IXUWKHU DIIHFWHG WKH URXQGLQJ SROLF\ WR UHVXOW LQ PRUH
              IDYRUDEOH UHVXOWV WR $PHULFROG $V D UHVXOW &ODLPDQW DQG RWKHU HPSOR\HHV ZHUH QRW SDLG DOO
              PLQLPXP DQG UHJXODU ZDJHV IRU DOO KRXUV ZRUNHG :KHQ WKH HPSOR\HHV ZRUNHG RYHUWLPH WKH
Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 47 of 54 Page ID #:309



  &DOLIRUQLD/DERUDQG:RUNIRUFH'HYHORSPHQW
  $PHULFROG/RJLVWLFV//&
  -DQXDU\
  3DJH
  URXQGLQJ SROLF\ DOVR UHVXOWHG LQ WKH IDLOXUH WR SD\ DOO RYHUWLPH ZDJHV IRU DOO RYHUWLPH KRXUV
  ZRUNHG
            
            $PHULFROGIXUWKHUIDLOHGWRSD\DOORYHUWLPHZDJHVIRUDOORYHUWLPHKRXUVZRUNHGEHFDXVH
  LW IDLOHG WR SURSHUO\ FDOFXODWHWKHUHJXODUUDWHRISD\ IRUSXUSRVHVRIFDOFXODWLQJRYHUWLPHUDWHV
    WLPHDQGDKDOIDQGGRXEOHWLPHUDWHV &ODLPDQWDQGRWKHUDJJULHYHGHPSOR\HHVZHUHHOLJLEOHWR
  HDUQ DQG GLG HDUQ QRQGLVFUHWLRQDU\ LQFHQWLYH SD\ DQG IODW UDWH VKLIW ERQXVHV &ODLPDQW DQG
  DJJULHYHG HPSOR\HHV ZRUNHG RYHUWLPH GXULQJ WKH VDPH ZRUNZHHN LQ ZKLFK WKH\ HDUQHG QRQ
  GLVFUHWLRQDU\ LQFHQWLYH SD\ DQG IODW UDWH VKLIW ERQXVHV +RZHYHU WKLV DGGLWLRQDO UHPXQHUDWLRQ
  ZDVQRWSURSHUO\FDOFXODWHGLQWRWKHUHJXODUUDWHRISD\DQGDVDUHVXOWWKHRYHUWLPHZDJHVZHUH
  QRW FDOFXODWHG XVLQJ WKH FRUUHFW UHJXODU UDWH RI SD\ $FFRUGLQJO\ $PHULFROG IDLOHG WR SD\ DOO
  RYHUWLPHZDJHV
            
            $PHULFROGDOVRVXEMHFWHGLWVHPSOR\HHVLQFOXGLQJ&ODLPDQWWRDQXQODZIXO0HDO3HULRG
  SROLF\2IWHQ&ODLPDQWZDVQRWSURYLGHGDQRSSRUWXQLW\WRWDNHDPHDOSHULRGXQWLODIWHUWKHHQG
  RI KLV ILIWK KRXU RI ZRUN )XUWKHUPRUH ZKHQ KH ZDV SURYLGHG DQ RSSRUWXQLW\ WR WDNH D PHDO
  SHULRGKHZDVQRWSURYLGHG DIXOOWKLUW\PLQXWHRIIGXW\PHDOSHULRG$PHULFROGDOVRIDLOHGWR
  SURYLGHVHFRQGRIIGXW\PHDOSHULRGVRIDWOHDVWPLQXWHVZKHQHPSOR\HHVZRUNHGPRUHWKDQ
  WHQKRXUVLQRQHGD\                                                                               QHDFK
  RFFDVLRQWKDWLWIDLOHGWRSURYLGHODZIXOPHDOSHULRGVDVUHTXLUHGE\ODZ
  
            $PHULFROGIXUWKHUIDLOHGWRSURYLGHDQGPDLQWDLQDQ\ZDJHVWDWHPHQWVDQGIXUWKHUIDLOHG
  WRSURYLGH&ODLPDQWKLVFRPSOHWHSHUVRQQHOILOHXSRQUHTXHVWZLWKLQWLPHOLPLWVUHTXLUHGE\ODZ
            
            &ODLPDQW IXUWKHU DOOHJHV EDVHG RQ SHUVRQDO H[SHULHQFH DQG REVHUYDWLRQV WKDW WKH
  YLRODWLRQV RI WKH /DERU &RGH GHVFULEHG KHUHLQ ZHUH VXIIHUHG E\ RWKHU FXUUHQW DQG IRUPHU QRQ
  H[HPSWHPSOR\HHVRI$PHULFROG

            )$,/85(723$<0,1,0805(*8/$5$1'29(57,0(:$*(6
                                                            
                                                            2UGHU 
  
          (PSOR\HUIDLOHGWRSD\DOOPLQLPXPUHJXODUDQGRYHUWLPHZDJHVE\ODZ
  

                                                                                                              XUV
  LQ DQ\ RQH ZRUNZHHN DQG WKH ILUVW HLJKW KRXUV ZRUNHG RQWKHVHYHQWK GD\ RIZRUN LQ DQ\ RQH
  ZRUNZHHNVKDOOEHFRPSHQVDWHGDWWKHUDWHRIQROHVVWKDQRQHDQGRQHKDOIWLPHVWKHUHJXODUUDWH
  RISD\IRUDQHPSOR\HH$Q\ZRUNLQH[FHVVRIKRXUVLQRQHGD\VKDOOEHFRPSHQVDWHGDWWKH
  UDWH RI QR OHVV WKDQ WZLFH WKH UHJXODU UDWH RI SD\ IRU DQ HPSOR\HH  ,Q DGGLWLRQ DQ\ ZRUN LQ
  H[FHVVRIHLJKWKRXUVRQDQ\VHYHQWKGD\RIDZRUNZHHNVKDOOEHFRPSHQVDWHGDWWKHUDWHRIQR
  OHVVWKDQWZLFHWKHUHJXODUUDWHRI                             
           

  FRPPLVVLRQ RU E\ DQ\ DSSOLFDEOH VWDWH RU ORFDO ODZ LV WKH PLQLPXP ZDJH WR EH SDLG WR
Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 48 of 54 Page ID #:310



  &DOLIRUQLD/DERUDQG:RUNIRUFH'HYHORSPHQW
  $PHULFROG/RJLVWLFV//&
  -DQXDU\
  3DJH
  HPSOR\HHV DQG WKH SD\PHQW RI D OHVV ZDJH WKDQ PLQLPXP ZDJH VR IL[HG LV XQODZIXO 7KLV
                                                                                          
  

  FRQGLWLRQV RI ODERU IL[HG E\ WKH FRPPLVVLRQ VKDOO EH WKH PD[LPXP KRXUV RI ZRUN DQG WKH
  VWDQGDUGFRQGLWLRQVRIODERUIRUHPSOR\HHV7KHHPSOR\PHQWRIDQ\HPSOR\HHIRUORQJHUKRXUV
                                                                                                    
  

  DSSOLFDEOH:DJH2UGHUDQHPSOR\HUPD\QRWSD\HPSOR\HHVOHVVWKDQWKHDSSOLFDEOHPLQLPXP
  ZDJHIRUDOOKRXUVZRUNHGDQGSURYLGHVWKDWDQHPSOR\HUPD\QRWSD\QRQH[HPSWHPSOR\HHV
  OHVVWKDQWKHDSSOLFDEOHRYHUWLPHUDWHIRUDOORYHUWLPHKRXUVZRUNHG
  
           $V VHW IRUWK LQ GHWDLO DERYH (PSOR\HU YLRODWHG /DERU &RGH VHFWLRQV   
  
  :DJH2UGHUEHFDXVHLWGLGQRWSD\&ODLPDQWDQGRWKHUDJJULHYHGFXUUHQWDQGIRUPHUHPSOR\HHV
  DOOPLQLPXPUHJXODUDQGRYHUWLPHZDJHVIRUDOOKRXUVZRUNHG
  
                                )$,/85(723529,'(0($/3(5,2'6
                                                                                         
                                    6HFWLRQVRIWKH$SSOLFDEOH:DJH2UGHU 
  
         'XULQJ WKH WLPH WKDW &ODLPDQW SHUIRUPHG ZRUN IRU (PSOR\HU (PSOR\HU GLG QRW QRWLI\
  &ODLPDQWDQGRWKHUHPSOR\HHVRIWKHLUULJKWWRWDNHPHDOSHULRGV&ODLPDQWDQGRWKHUHPSOR\HHV
  ZHUH QRW DXWKRUL]HG DQG SHUPLWWHG WR WDNH WKLUW\PLQXWH XQLQWHUUXSWHG RIIGXW\ PHDO SHULRGV
  2IWHQ DQ\ PHDO SHULRGV ZKLFK ZHUH SURYLGHG ZHUH ODWH DQG OHVV WKDQ WKLUW\ PLQXWHV
  $FFRUGLQJO\(PSOR\HUGHQLHG&ODLPDQWDQGRWKHUHPSOR\HHVZLWKFRPSOLDQWPHDOSHULRGVDQG
  WKHPHDOSUHPLXPVGXHWRWKHPXQGHUWKHODZ
  
           /DERU&RGHVHFWLRQ                       ,IDQHPSOR\HUIDLOVWRSURYLGHDQHPSOR\HHDPHDO
  RU UHVW RU UHFRYHU\ SHULRG LQ DFFRUGDQFH ZLWK D VWDWH ODZ LQFOXGLQJ EXW QRW OLPLWHG WR DQ
  DSSOLFDEOH VWDWXWH RU DSSOLFDEOH UHJXODWLRQ VWDQGDUG RU RUGHU RI WKH ,QGXVWULDO :HOIDUH
  &RPPLVVLRQ WKH 2FFXSDWLRQDO 6DIHW\ DQG +HDOWK 6WDQGDUGV %RDUG RU WKH 'LYLVLRQ RI
  2FFXSDWLRQDO6DIHW\DQG+HDOWKWKHHPSOR\HUVKDOOSD\WKHHPSOR\HHRQHDGGLWLRQDOKRXURISD\
  DWWKHHPSOR\HH VUHJXODUUDWHRIFRPSHQVDWLRQIRUHDFKZRUNGD\WKDWWKHPHDORUUHVWRUUHFRYHU\
  SHULRGLVQRWSURYLGHG                                                             KRXUZDJHSUHPLXP
  IRUHDFKGD\DFRPSOLDQWPHDOSHULRGZDVQRWSURYLGHGDQGDRQHKRXUZDJHSUHPLXPIRUHDFK
  GD\DFRPSOLDQWUHVWSHULRGZDVQRWSURYLGHG&ODLPDQWLQWHQGVWRSXUVXHDOOUHPHGLHVLQFOXGLQJ
                                                                                                             
  
           /DERU&RGHVHFWLRQ
  SHULRGRIPRUHWKDQILYHKRXUVSHUGD\ZLWKRXWSURYLGLQJWKHHPSOR\HHZLWKDPHDOSHULRGRIQRW
  OHVVWKDQPLQXWHVH[FHSWWKDWLIWKHWRWDOZRUNSHULRGSHUGD\RIWKHHPSOR\HHLVQRPRUHWKDQ
  VL[ KRXUV WKH PHDO SHULRG PD\ EH ZDLYHG E\ PXWXDO FRQVHQW RI ERWK WKH HPSOR\HU DQG
  HPSOR\HH$QHPSOR\HUPD\QRWHPSOR\DQHPSOR\HHIRUDZRUNSHULRGRIPRUHWKDQKRXUV
Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 49 of 54 Page ID #:311



  &DOLIRUQLD/DERUDQG:RUNIRUFH'HYHORSPHQW
  $PHULFROG/RJLVWLFV//&
  -DQXDU\
  3DJH
  SHUGD\ZLWKRXWSURYLGLQJWKHHPSOR\HHZLWKDVHFRQGPHDOSHULRGRIQRWOHVVWKDQPLQXWHV
  H[FHSWWKDWLIWKHWRWDOKRXUVZRUNHGLVQRPRUHWKDQKRXUVWKHVHFRQGPHDOSHULRGPD\EH
  ZDLYHGE\PXWXDOFRQVHQWRIWKHHPSOR\HUDQGWKHHPSOR\HHRQO\LIWKHILUVWPHDOSHULRGZDVQRW
           
  
          /DERU&RGHVHFWLRQ                    $QHPSOR\HUVKDOOQRWUHTXLUHDQHPSOR\HHWRZRUN
  GXULQJDPHDORUUHVWRUUHFRYHU\SHULRGPDQGDWHGSXUVXDQWWRDQDSSOLFDEOHVWDWXWHRUDSSOLFDEOH
  UHJXODWLRQVWDQGDUGRURUGHURIWKH,QGXVWULDO:HOIDUH&RPPLVVLRQWKH2FFXSDWLRQDO6DIHW\DQG
  +HDOWK6WDQGDUGV%RDUGRUWKH'LYLVLRQRI2FFXSDWLRQDO6DIHW\DQG+HDOWK 
  
          /DERU &RGH VHFWLRQ                                                            H VWDQGDUG
  FRQGLWLRQV RI ODERU IL[HG E\ WKH FRPPLVVLRQ VKDOO EH WKH PD[LPXP KRXUV RI ZRUN DQG WKH
  VWDQGDUGFRQGLWLRQVRIODERUIRUHPSOR\HHV7KHHPSOR\PHQWRIDQ\HPSOR\HHIRUORQJHUKRXUV
  WKDQWKRVHIL[HGE\WKHRUGHURUXQGHUFRQGLWLRQVRIODERUSURKLEL                                
  

  VKDOOHPSOR\DQ\SHUVRQIRUDZRUNSHULRGRIPRUHWKDQILYH  KRXUVZLWKRXWDPHDOSHULRGRI
  QRW OHVV WKDQ  PLQXWHV H[FHSW WKDW ZKHQ D ZRUN SHULRG RI QRW PRUH WKDQ VL[   KRXUV ZLOO
                                                                                            WKHHPSOR\HUDQG
  WKHHPSOR\HH,IDQHPSOR\HUIDLOVWRSURYLGHDQHPSOR\HHDPHDOSHULRGLQDFFRUGDQFHZLWKWKH
  DSSOLFDEOHSURYLVLRQRIWKHRUGHUWKHHPSOR\HUVKDOOSD\WKHHPSOR\HHRQH  KRXURISD\DWWKH
                                                                                                             
  
           )RUYLRODWLQJ/DERU&RGHVHFWLRQ/DERU&RGHVHFWLRQV et seqDOVRLPSRVHVD
  SHQDOW\ RI  IRU HDFK XQGHUSDLG HPSOR\HH IRU WKH LQLWLDO YLRODWLRQ DQG  SHU
  HPSOR\HHIRUHDFKSD\SHULRGIRUZKLFKWKHHPSOR\HHZDVXQGHUSDLGLQDGGLWLRQWRDQDPRXQW
  VXIILFLHQWWRUHFRYHUXQGHUSDLGZDJHV
           
           $VVHWIRUWKDERYH(PSOR\HUGHQLHG&ODLPDQWDQGHPSOR\HHVPHDOSHULRGVGXHWRWKHP
  XQGHUWKHODZ&RQVHTXHQWO\(PSOR\HUPXVWSD\RQHKRXURIZDJHVIRUHDFKGD\DSURSHUPHDO
  SHULRG ZDV QRW SURSHUO\ SURYLGHG DQG RQH KRXU ZDJHV IRU HDFK GD\ D PHDO SHULRG ZDV QRW
  SURSHUO\ SURYLGHG7KLV DSSOLHV WR &ODLPDQW DQG DOO RWKHU FXUUHQW DQG IRUPHU HPSOR\HHV ZKR
  ZHUHQRWSURYLGHGZLWKOHJDOO\FRPSOLDQWPHDOSHULRGV
  
           &ODLPDQWLQWHQGVWR SXUVXHDOOUHPHGLHVIRUPHDOSHULRGYLRODWLRQVRQEHKDOIRIKLPVHOI
  DQGRWKHUFXUUHQWDQGIRUPHUHPSOR\HHVLQF
  SHQDOWLHVWRWKHH[WHQWDOORZHGE\ODZ
           
                                81/$:)8/'('8&7,212):$*(6
                                       /DERU&RGH 
           

  HPSOR\HU WR PDLQWDLQ WKH GHVLJQDWHG ZDJH VFDOH LW VKDOO EH XQODZIXO WR VHFUHWO\ SD\ D ORZHU
                                                                                       
        
Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 50 of 54 Page ID #:312



  &DOLIRUQLD/DERUDQG:RUNIRUFH'HYHORSPHQW
  $PHULFROG/RJLVWLFV//&
  -DQXDU\
  3DJH
          &DOLIRUQLD/DERU&RGHVHFWLRQSURYLGHV
                                                                 DSDUW IURP DQ\ RWKHU SHQDOW\
          SURYLGHG LQ WKLV DUWLFOH HYHU\ SHUVRQ ZKR XQODZIXOO\ ZLWKKROGV ZDJHV GXH DQ\
          HPSOR\HHLQYLRODWLRQRI6HFWLRQRUVKDOOEHVXEMHFWWRD
          FLYLOSHQDOW\DVIROORZV
               D )RUDQ\LQLWLDOYLRODWLRQRQHKXQGUHGGROODUV  IRUHDFKIDLOXUHWRSD\
              HDFKHPSOR\HH
               E )RUHDFKVXEVHTXHQWYLRODWLRQRUDQ\ZLOOIXORULQWHQWLRQDOYLRODWLRQWZR
              KXQGUHGGROODUV  IRUHDFKIDLOXUHWRSD\HDFKHPSOR\HHSOXVSHUFHQW
                                                  
          $VVHWIRUWKLQGHWDLODERYH(PSOR\HUYLRODWHG/DERU&RGHVHFWLRQVDQGDQGWKH

  EHFDXVHWKHURXQGLQJSROLF\GHGXFWHGKRXUVZRUNHGE\&ODLPDQWDQGRWKHUDJJULHYHGFXUUHQWDQG
  IRUPHUHPSOR\HHVUHVXOWLQJLQWKHIDLOXUHWRSD\DOOPLQLPXPUHJXODUDQGRYHUWLPHZDJHVIRU
  DOOKRXUVZRUNHG
  
                   )$,/85(723529,'($&&85$7(:$*(67$7(0(176
                          /DERU&RGH L  D DQGWKH
                                                                   OH:DJH2UGHU 
  
           /DERU&RGHVHFWLRQ D VWDWHVLQSHUWLQHQWSDUW $QHPSOR\HUVHPLPRQWKO\RUDWWKH
  WLPHRIHDFKSD\PHQWRIZDJHVVKDOOIXUQLVKWRKLVRUKHUHPSOR\HHHLWKHUDVDGHWDFKDEOHSDUW
  RIWKHFKHFNGUDIWRUYRXFKHUSD\LQJWKHHPSOR\HH VZDJHVRUVHSDUDWHO\LIZDJHVDUHSDLGE\
  SHUVRQDO FKHFN RU FDVK DQ DFFXUDWH LWHPL]HG VWDWHPHQW LQ ZULWLQJ VKRZLQJ    JURVV ZDJHV
  HDUQHG  WRWDOKRXUVZRUNHGE\WKHHPSOR\HHH[FHSWIRUDQ\HPSOR\HHZKRVHFRPSHQVDWLRQLV
  VROHO\EDVHGRQDVDODU\DQGZKRLVH[HPSWIURPSD\PHQWRIRYHUWLPHXQGHUVXEGLYLVLRQ D RI
  6HFWLRQ  RU DQ\ DSSOLFDEOH RUGHU RI WKH ,QGXVWULDO :HOIDUH &RPPLVVLRQ   WKH QXPEHU RI
  SLHFHUDWHXQLWVHDUQHGDQGDQ\DSSOLFDEOHSLHFHUDWHLIWKHHPSOR\HHLVSDLGRQDSLHFHUDWHEDVLV
     DOOGHGXFWLRQVSURYLGHGWKDWDOOGHGXFWLRQVPDGHRQZULWWHQRUGHUVRIWKHHPSOR\HHPD\EH
  DJJUHJDWHGDQGVKRZQDVRQHLWHP  QHWZDJHVHDUQHG  WKHLQFOXVLYHGDWHVRIWKHSHULRGIRU
  ZKLFKWKHHPSOR\HHLVSDLG  WKHQDPHRIWKHHPSOR\HHDQGWKHODVWIRXUGLJLWVRIKLVRUKHU
  VRFLDOVHFXULW\QXPEHURUDQHPSOR\HHLGHQWLILFDWLRQQXPEHURWKHUWKDQDVRFLDOVHFXULW\QXPEHU
     WKHQDPHDQGDGGUHVVRIWKHOHJDOHQWLW\WKDWLVWKHHPSOR\HUDQG  DOODSSOLFDEOHKRXUO\
  UDWHV LQ HIIHFW GXULQJ WKH SD\ SHULRG DQG WKH FRUUHVSRQGLQJ QXPEHU RI KRXUV ZRUNHG DW HDFK
                                       
          
           )XUWKHUPRUH/DERU&RGHVHFWLRQ H
  LQMXU\IRUSXUSRVHVRIWKLVVXEGLYLVLRQLIWKHHPSOR\HUIDLOVWRSURYL                           
  
           /DERU&RGHVHFWLRQLPSRVHVDQDGGLWLRQDOFLYLOSHQDOW\RQWKHHPSOR\HURI
  SHUHPSOR\HHSHUYLRODWLRQRI/DERU&RGHVHFWLRQ D LQDQLQLWLDOFLWDWLRQDQGSHU
  HPSOR\HH IRU HDFK YLRODWLRQ LQ D VXEVHTXHQW FLWDWLRQ ,Q DGGLWLRQ /DERU &RGH VHFWLRQ  H 
  LPSRVHVDSHQDOW\RIWKHJUHDWHURIDOODFWXDOGDPDJHVRUIRUWKHLQLWLDOSD\SHULRGLQZKLFKD
Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 51 of 54 Page ID #:313



  &DOLIRUQLD/DERUDQG:RUNIRUFH'HYHORSPHQW
  $PHULFROG/RJLVWLFV//&
  -DQXDU\
  3DJH
  YLRODWLRQ RFFXUV DQG  SHU HPSOR\HH IRU HDFK YLRODWLRQ LQ D VXEVHTXHQW SD\ SHULRG QRW
  H[FHHGLQJ DQ DJJUHJDWH SHQDOW\ RI  DQG &ODLPDQW LV HQWLWOHG WR DQ DZDUG RI FRVWV DQG
                               
  
          (PSOR\HU IDLOHG WR SURYLGH &ODLPDQW DQG RWKHU FXUUHQW DQG IRUPHU HPSOR\HHV ZLWK
  DFFXUDWH WLPHO\ LWHPL]HG ZDJH VWDWHPHQW FRPSO\LQJ ZLWK WKH UHTXLUHPHQWV RI WKH /DERU &RGH
  DQG DSSOLFDEOH ,:& :DJH 2UGHU (PSOR\HU IXUWKHU IDLOHG WR PDLQWDLQ WKHVH ZDJH VWDWHPHQW

  QXPEHU RI KRXUV ZRUNHG DQG ZDJHV HDUQHG &ODLPDQW ZLOO SXUVXH DOO UHPHGLHV LQFOXGLQJ
                                                                              WKRVHSURYLGHGE\WKH3$*$
  WR WKH H[WHQW DOORZHG E\ ODZ RQ EHKDOI RI KLPVHOI DQG RWKHU QRQH[HPSW FXUUHQW DQG IRUPHU
  VLPLODUO\DJJULHYHGHPSOR\HHVRI(PSOR\HU
  
                        )$,/85(727,0(/<3$<:$*(6'8('85,1*
                         $1'83217(50,1$7,212)(03/2<0(17
                        /DERU&RGH
                                                                                              
  
           /DERU&RGHVHFWLRQ                                      $OOZDJHVHDUQHGE\DQ\SHUVRQ
  LQDQ\HPSOR\PHQWDUHGXHDQGSD\DEOHWZLFHGXULQJHDFKFDOHQGDUPRQWKRQGD\VGHVLJQDWHGLQ
                                                                
                                                   HU\ HPSOR\HU VKDOO SD\ WR HDFK HPSOR\HH RQ WKH
  HVWDEOLVKHG SD\GD\ IRU WKH SHULRG LQYROYHG QRW OHVV WKDQ WKH DSSOLFDEOHPLQLPXP ZDJH IRU DOO
                                           
  
          /DERU &RGH VHFWLRQ  VWDWHV  DQ HPSOR\HU GLVFKDUJHV DQ HPSOR\HH WKH ZDJHV
                                                                                                 /DERU &RGH
  VHFWLRQ
  KHU HPSOR\PHQW KLV RU KHU ZDJHV VKDOO EHFRPH GXH DQG SD\DEOH QRW ODWHU WKDQ  KRXUV
  WKHUHDIWHUXQOHVVWKHHPSOR\HHKDVJLYHQKRXUVSUHYLRXVQRWLFHRIKLVRUKHULQWHQWLRQWRTXLW
  LQZKLFKFDVHWKH                                                                        
  
          /DERU&RGHVHFWLRQVWDWHVLQUHOHYDQW

  IUHTXHQWO\WKDQZHHNO\UHJDUGOHVVRIZKHQWKHDVVLJQPHQWHQGVDQGZDJHVIRUZRUNSHUIRUPHG
  GXULQJ DQ\ FDOHQGDU ZHHN VKDOO EH GXH DQG SD\DEOH QRW ODWHU WKDQ WKH UHJXODU SD\GD\ RI WKH
  IROORZLQJFDOHQGDUZHH       ,IDQHPSOR\HHRIDWHPSRUDU\VHUYLFHVHPSOR\HULVDVVLJQHGWRZRUN
  IRUDFOLHQWDQGLVGLVFKDUJHGE\WKHWHPSRUDU\VHUYLFHVHPSOR\HURUOHDVLQJHPSOR\HUZDJHVDUH

  DVVLJQHG WR ZRUN IRU D FOLHQW DQG TXLWV KLV RU KHU HPSOR\PHQW ZLWK WKH WHPSRUDU\ VHUYLFHV
                                                                                   $ WHPSRUDU\ VHUYLFHV
  HPSOR\HUZKRYLRODWHVWKLVVHFWLRQVKDOOEHVXEMHFWWRWKHFLYLOSHQDOWLHVSURYLGHGIRULQ6HFWLRQ
                                                         
  
Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 52 of 54 Page ID #:314



  &DOLIRUQLD/DERUDQG:RUNIRUFH'HYHORSPHQW
  $PHULFROG/RJLVWLFV//&
  -DQXDU\
  3DJH
          /DERU&RGHVHFWLRQ D VWDWHV                            DQHPSOR\HUZLOOIXOO\IDLOVWRSD\
  ZLWKRXWDEDWHPHQWRUUHGXFWLRQLQDFFRUGDQFHZLWK6HFWLRQVDQG
  DQ\ ZDJHV RI DQ HPSOR\HH ZKR LV GLVFKDUJHG RU ZKR TXLWV WKH ZDJHV RI WKH HPSOR\HH VKDOO
  FRQWLQXH DV D SHQDOW\ IURP WKH GXH GDWH WKHUHRI DW WKH VDPH UDWH XQWLO SDLG RU XQWLO DQ DFWLRQ
  WKHUHIRU LV FRPPHQFHG EXW WKH ZDJHVVKDOOQRW FRQWLQXH IRUPRUHWKDQGD\V $QHPSOR\HH
  ZKR VHFUHWHV RU DEVHQWV KLPVHOI RU KHUVHOI WR DYRLG SD\PHQW WR KLV RU KHU RU ZKR UHIXVHV WR
  UHFHLYHWKHSD\PHQWZKHQIXOO\WHQGHUHGWRKLVRUKHULQFOXGLQJDQ\SHQDOW\WKHQDFFUXHGXQGHU
  WKLVVHFWLRQLVQRWHQWLWOHGWRDQ\EHQHILWXQGHUWKLVVHFWLRQIRUWKHWLPHGXULQJZKLFKKHRUVKHVR
  DYRLGVSD\PHQW 
  
                                                                                                                  
  DQDPRXQWQRWH[FHHGLQJ                                                                         
  
          (PSOR\HUIDLOHGWRWLPHO\SD\&ODLPDQWDQGVLPLODUO\DJJULHYHGHPSOR\HHVDOOZDJHVGXH
  DQG RZLQJ GXULQJ DQG XSRQ WHUPLQDWLRQ RI HPSOR\PHQW (PSOR\HU ZLOOIXOO\ IDLOHG WR SD\ DOO
  ZDJHVZKHQUHTXLUHGE\6HFWLRQVDQGRIWKH/DERU&RGH7KHUHIRUH(PSOR\HU
  RZHVSHQDOWLHVWRDOODIIHFWHGHPSOR\HHVLQFOXGLQJ&ODLPDQW&ODLPDQWZLOOSXUVXHDOOUHPHGLHV
  IRU               IDLOXUH WR SD\ WLPHO\ ZDJHV RQ EHKDOIRIKLPVHOI DQG RWKHU FXUUHQW DQG IRUPHU
  VLPLODUO\
  IHHVFRVWVDQGSHQDOWLHVWRWKHH[WHQWDOORZHGE\ODZ
  
                               &,9,/3(1$/7,(6)259,2/$7,212)
                            7+(/$%25&2'($1',:&:$*(25'(56
                                     /DERU&RGHDQG 
  
           /DERU &RGH VHFWLRQ  VXEMHFWV DQ\ HPSOR\HU RU RWKHU SHUVRQ DFWLQJ RQ EHKDOI RI DQ
  HPSOR\HUZKRYLRODWHVRUFDXVHVWREHYLRODWHGDVHFWLRQRI3DUW&KDSWHURIWKH/DERU&RGH
  RUDQ\SURYLVLRQUHJXODWLQJKRXUVDQGGD\VRIZRUNLQDQ\,:&:DJH2UGHUWRDFLYLOSHQDOW\LQ
  WKH DPRXQW RI  IRU DQ\ LQLWLDO YLRODWLRQ IRU HDFK SD\ SHULRG LQ ZKLFK DQ HPSOR\HH LV
  XQGHUSDLG LQ DGGLWLRQ WR DQ DPRXQW VXIILFLHQW WR UHFRYHU XQGHUSDLG ZDJHV DQG  IRU HDFK
  VXEVHTXHQWYLRODWLRQLQDGGLWLRQWRDQDPRXQWVXIILFLHQWWRUHFRYHUXQGHUSDLGZDJHVZKLFKVKDOO
  EHSDLGWRHDFKDIIHFWHGHPSOR\HH
           
           /DERU&RGHVHFWLRQ D VWDWHV
  DQHPSOR\HUZKRYLRODWHVRUFDXVHVWREHYLRODWHGDQ\SURYLVLRQUHJXODWLQJPLQLPXPZDJHVRU
  KRXUVDQGGD\VRIZRUNLQDQ\RUGHURIWKH,QGXVWULDO:HOIDUH&RPPLVVLRQRUYLRODWHVRUFDXVHV
  WR EH YLRODWHG 6HFWLRQV      RU  PD\ EH KHOG OLDEOH DV WKH
  HPSOR\HUIRUVXFKYLR              
  
           /DERU &RGH VHFWLRQ  VWDWHV WKDW DQ\ HPSOR\HU RU RWKHU SHUVRQ DFWLQJ HLWKHU
  LQGLYLGXDOO\ RU DVDQ RIILFHUDJHQW RU HPSOR\HHRIDQRWKHUSHUVRQZKLFKSD\VRUFDXVHVWREH
  SDLGWRDQ\HPSOR\HHDZDJHOHVVWKDQWKHPLQLPXPIL[HGE\DQRUGHURIWKHFRPPLVVLRQVKDOO
  EH VXEMHFW WR DFLYLO SHQDOW\ DQG UHVWLWXWLRQRIZDJHVSD\DEOHWRWKHHPSOR\HHLQDQDPRXQWRI
  IRUWKHLQLWLDOYLRODWLRQIRUHDFKSD\SHULRGLQZKLFKDQHPSOR\HHXQGHUSDLGLQDGGLWLRQWR
  DQ DPRXQW VXIILFLHQW WR UHFRYHU XQGHUSDLG ZDJHV DQG  IRU HDFK VXEVHTXHQW YLRODWLRQ LQ
Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 53 of 54 Page ID #:315



  &DOLIRUQLD/DERUDQG:RUNIRUFH'HYHORSPHQW
  $PHULFROG/RJLVWLFV//&
  -DQXDU\
  3DJH
  DGGLWLRQWRDQDPRXQWVXIILFLHQWWRUHFRYHUXQGHUSDLGZDJHVZKLFKVKDOOEHSDLGWRHDFKDIIHFWHG
  HPSOR\HH
  
          $V VHW IRUWK DERYH (PSOR\HU YLRODWHG WKH ,:& :DJH 2UGHU UHJXODWLQJ WKH KRXUV DQG
  GD\VRIZRUN/DERU&RGHVHFWLRQVDQGDQGFDXVHGWKHHPSOR\HHVWREHSDLGOHVV
  WKDQWKHPLQLPXPVHWE\WKH,:&:DJH2UGHU$VDUHVXOW(PSOR\HULVOLDEOHIRUFLYLOSHQDOWLHV
  XQGHU/DERU&RGHVHFWLRQVDQG
  
          &ODLPDQW ZLOO SXUVXH DOO UHPHGLHV RQ EHKDOI RI KLPVHOI DQG RWKHU FXUUHQW DQG IRUPHU

  DOORZHGE\ODZ
  
                                   '87,(62)(03/2<(5
       /DERU&RGH L DQGDQG,:&:DJH2UGHU 
  
           /DERU &RGH VHFWLRQ  GHVFULEHV FHUWDLQ GXWLHV RI HYHU\ HPSOR\HU LQ WKLV VWDWH
  6XEVHFWLRQ G  RI WKLV ODERU FRGH VHFWLRQ UHTXLUHV WKDW SD\UROO UHFRUGV VKRZ WKH KRXUV ZRUNHG
  GDLO\ E\ HPSOR\HHV DQG WKH FRUUHVSRQGLQJ ZDJHV WR EH SDLG IRU WKH KRXUV ZRUNHG(PSOR\HU
  YLRODWHGWKLVUHTXLUHPHQWE\LWVIDLOXUHWRDFFXUDWHO\UHFRUGHPSOR\HHKRXUVZRUNHGDQGRUSDLG
  /DERU&RGHVHFWLRQLPSRVHVDFLYLOSHQDOW\RIIRUDQ                        IDLOXUHWRPDLQWDLQ
  DFFXUDWHDQGFRPSOHWHUHFRUGV7KLVFLYLOSHQDOW\LVDGGLWLRQWRWKHFLYLOSHQDOW\RISHUSD\
  SHULRGSHUDJJULHYHGHPSOR\HHWKDWZRXOGEHLPSRVHGSXUVXDQWWR/DERU&RGHVHFWLRQIRU
  DYLRODWLRQRI/DERU&RGHVHFWLRQ G )XUWKHUPRUH&ODLPDQWDQGDOORWKHUVLPLODUO\VLWXDWHG
  FXUUHQW DQG IRUPHU HPSOR\HHV DUH HQWLWOHG WR FROOHFW  RI WKH SHQDOW\ LPSRVHG SXUVXDQW WR
  6HFWLRQ
           
           /DERU&RGHVHFWLRQIXUWKHUUHTXLUHVDQHPSOR\HUWRSURYLGHWRHDFKHPSOR\HHD
  ZULWWHQQRWLFHFRQWDLQLQJFHUWDLQLQIRUPDWLRQLQFOXGLQJUDWHVRISD\PHDORUORGJLQJDOORZDQFHV
  GHVLJQDWHG SD\GD\ QDPH RIHPSOR\HUSK\VLFDO DGGUHVV RI                    PDLQRIILFH RUSULQFLSDO
  SODFH RI EXVLQHVV FRQWDFW LQIRUPDWLRQ RI WKH HPSOR\HU DQG                  FRPSHQVDWLRQ FDUULHU
  FRQWDFWLQIRUPDWLRQ(PSOR\HUHQWLUHO\IDLOHGWRFRPSO\ZLWKWKLVUHTXLUHPHQW
  
           (PSOR\HU IDLOHG WR PDLQWDLQ DFFXUDWH UHFRUGV UHJDUGLQJ WKH KRXUV ZRUNHG DQG ZDJHV
  HDUQHG DV UHTXLUH E\ ODZ (PSOR\HU IXUWKHU IDLOHG WR PDLQWDLQ DQG SURYLGH DFFXUDWH ZDJH
  VWDWHPHQWV(PSOR\HUGLGQRWSURYLGHWKHUHTXLVLWH6HFWLRQQRWLFHVWR&ODLPDQWDQGRWKHU
  HPSOR\HHV )LQDOO\ (PSOR\HU IDLOHG WR SURYLGH &ODLPDQW D IXOO DQG FRPSOHWH FRS\ RI KLV
  SHUVRQQHOILOHDVUHTXHVWHGDQGZLWKLQWKHWLPHOLPLWVUHTXLUHGE\ODZ&ODLPDQWZLOOSXUVXHDOO
  UHPHGLHV RQ EHKDOI RI KLPVHOI DQG RWKHU FXUUHQW DQG IRUPHU HPSOR\HHV LQFOXGLQJ UHFRYHU\ RI
                                                                                      
  
                                                                                                
                 /DERU&RGH H DQGHWVHTDQG 
  
           /DERU&RGHVHFWLRQV H DQG et seqJLYHHPSOR\HHVWKH
  ULJKW WR UHFRYHU LQ D FLYLO DFWLRQ WKH XQSDLG EDODQFH RI WKH IXOO DPRXQW RI PLQLPXP ZDJHV
Case 5:19-cv-00641-GW-SHK Document 20 Filed 06/17/19 Page 54 of 54 Page ID #:316



  &DOLIRUQLD/DERUDQG:RUNIRUFH'HYHORSPHQW
  $PHULFROG/RJLVWLFV//&
  -DQXDU\
  3DJH
  UHJXODU ZDJHV RYHUWLPH FRPSHQVDWLRQ UHLPEXUVHPHQWV GDPDJHV OLTXLGDWHG GDPDJHV DQG
                                                                                                
          
          3XUVXDQWWR/DERU&RGHVHFWLRQet seqDJJULHYHGHPSOR\HHVDUHHQWLWOHGWRFROOHFW
   RI WKH SHQDOW\ DVVHVVPHQW DQG  RI WKH XQGHUSDLG ZDJHV $FFRUGLQJO\ $PHULFROG
  /RJLVWLFV//&LVOLDEOHIRUWKHVHLWHPVLQDGGLWLRQWRWKHXQSDLGZDJHVDQGUHLPEXUVHPHQWV-RVH
  &RQWUHUDV DQG RWKHU FXUUHQW DQG IRUPHU DJJULHYHG HPSOR\HHV KDYH DOUHDG\ LQFXUUHG LQ DFWXDO
  GDPDJHV FRVWV                                LOO FRQWLQXH WR LQFXU FRVWV DV D UHVXOW RI $PHULFROG
  /RJLVWLFV//& XQODZIXODFWLRQV
          
                                              &21&/86,21
          
          7KHIDFWVDQGFODLPVFRQWDLQHGKHUHLQDUHEDVHGRQWKHLQIRUPDWLRQDYDLODEOHDWWKHWLPH
  RIWKLVZULWLQJ7KHUHIRUHLIWKURXJKGLVFRYHU\DQGRUH[SHUWUHYLHZ&ODLPDQWEHFRPHVDZDUHRI
  DGGLWLRQDO FODLPV KH UHVHUYHV WKH ULJKW WR UHYLVH WKHVH IDFWV DQGRU DGG DQ\ QHZ FODLPV E\
  DPHQGLQJWKHFODLPOHWWHURUE\DGGLQJDSSOLFDEOHFDXVHVRIDFWLRQLQWKHFRPSODLQWIRUGDPDJHV
  6KRXOG\RXKDYHDQ\TXHVWLRQVSOHDVHIHHOIUHHWRFRQWDFWPHDW\RXUFRQYHQLHQFH
  
                                                              6LQFHUHO\
                                                              &2+(/$1.+28< 6,1*(5
  
  
  
                                                                                                  
                                                              .ULVWLQD'H/D5RVD(VT
                                                                                                   
  FF
  9LD(PDLO
  6DKDJ0DMDULDQ(VT
  /DZ2IILFHVRI6DKDJ0DMDULDQ,,
  9HQWXUD%OYG
  7DU]DQD&$
  VDKDJLL#DROFRP
  
  
